In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

ROBERT CARDENA, TONY SPARKMAN, JORGE URIARTE,  
HECTOR URIARTE, and GLENN LEWELLEN, 
                                  Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
           No. 09 CR 0332 — Joan B. Gottschall, Judge. 
                     ____________________ 

 ARGUED DECEMBER 11, 2015 — DECIDED NOVEMBER 18, 2016 
               ____________________ 

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
   KANNE,  Circuit  Judge.  Chicago  Police  Department  officer 
Glenn Lewellen arrested drug dealer Saul Rodriguez in 1996 
and eventually turned him into an informant. By 1998, the two 
had  established  a  more  lucrative  arrangement:  Rodriguez 
would collect information about local drug dealers, and then 
Lewellen would make a seemingly legitimate detention of the 
dealers and rob them of their drugs and money. 
2             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

    Over  the  next  several  years,  Rodriguez  and  Defendant 
Lewellen ran a successful criminal enterprise, bringing in at 
least thirteen more participants, including Defendants Hector 
Uriarte  (“Hector”),  Jorge  Uriarte  (“Jorge”),  Tony  Sparkman, 
and Robert Cardena. Robbing drug dealers eventually esca‐
lated into kidnapping them for ransom money or even mur‐
dering them for money and drugs. 
    Although  several  of  the  members  arranged  plea  agree‐
ments, six of the organization’s members were tried, and five 
were convicted.  They appealed, challenging  various aspects 
of their convictions, and we affirm. In addition, Defendants 
Hector,  Jorge,  and  Sparkman  challenge  their  sentences.  We 
vacate those sentences and remand for resentencing in light 
of Alleyne v. United States, 133 S. Ct. 2151 (2013). 
                          I. BACKGROUND 
     This case involves an extensive cast of characters engaging 
in numerous criminal acts. The conspiracy’s collapse resulted 
in  the  indictment  of at  least  fifteen  individuals  and a  three‐
month jury trial for six Defendants. Despite the complexity of 
the conspiracy, investigation, and trial, each issue raised on 
appeal  has  a  discrete  set  of  relatively  simple  facts.  For  that 
reason, we will lay out the facts relating to a particular claim 
at the time it is discussed. Before turning to Defendants’ ar‐
guments, however, we offer a brief description of the crimes 
that brought us here. 
    In 1996, Chicago Police Department (“CPD”) officer Glenn 
Lewellen arrested Saul Rodriguez for marijuana distribution, 
and  Rodriguez  agreed  to  become  an  informant.  Rodriguez 
was not the typical informant, however, because by 1998, his 
information on area drug dealers was no longer being used 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                 3

for  law‐enforcement  purposes.  Instead,  Rodriguez  would 
identify drug dealers for Lewellen, and Lewellen—sometimes 
with help from Rodriguez—would rob them. Often, Lewellen 
would pretend to conduct a traffic stop or arrest and would 
confiscate the dealers’ drugs and money to share with Rodri‐
guez. 
     The venture was profitable, and it evolved to include more 
members and more violent crimes to further the venture. Be‐
tween 1998 and 2009, members of the conspiracy committed 
at  least  three  murders,  twenty  kidnappings  and  robberies, 
and numerous drug‐trafficking offenses. 
   A. Indictment 
   The  conspiracy  came  to  an  end  in  April  2009  when  the 
Drug Enforcement Agency (“DEA”) filmed an attempted rob‐
bery of 600 kilograms of cocaine from a warehouse. A lengthy 
prosecution followed. 
    The third superseding indictment, returned on January 13, 
2011, alleged two conspiracies: (1) Count 1 alleged a racket‐
eering  conspiracy  to  commit  murders,  kidnappings,  rob‐
beries,  drug  trafficking,  and  obstruction  of  justice  (“RICO 
conspiracy”) and (2) Count 13 alleged a conspiracy to possess 
with intent to distribute five or more kilograms of narcotics 
(“narcotics conspiracy”). Defendants were charged with both 
conspiracies,  with  the  exception  of  Cardena  who  was  only 
charged with participation in the narcotics conspiracy. 
    Along  with  conspiracy  charges,  Defendants  were  also 
charged  for  their  individual  participation  in  substantive  of‐
fenses of the conspiracy. We briefly describe those relevant to 
this appeal. 
4             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

   In  2006,  Defendants  Hector,  Jorge,  Sparkman,  and  Car‐
dena  broke  into  a  house  in  Joliet,  Illinois,  and  stole  several 
boxes containing 300 kilograms of cocaine (“Joliet robbery”). 
   The Joliet cocaine belonged to a high‐ranking member of 
the  Mexican  cartel.  After  the  cocaine  was  stolen,  the  cartel 
hired Rodriguez to investigate. Rodriguez blamed rival drug 
dealers Lou Vega and Francisco Pizarro. Rodriguez, Hector, 
and  Jorge  kidnapped  Pizarro  and  Vega  and  then  bound, 
threatened, interrogated, and tortured them to convince the 
cartel  that  it  had  thoroughly  investigated  the  cocaine  theft 
(“Vega/Pizarro kidnapping”). 
    In 2007, Hector, Jorge, Sparkman, and co‐conspirator An‐
dres Flores robbed Pedro Avila, who Rodriguez believed was 
hiding $2 million in cash in his home (“Avila kidnapping”). 
The group posed as police officers and used a battering ram 
to break into the home. The group threatened Avila, his wife, 
and children, and stole only $2,000. Defendants Hector, Jorge, 
and Sparkman were also charged with using firearms in con‐
nection with this offense. 
    In  2008,  Hector,  Jorge,  Sparkman,  and  Flores  kidnapped 
Jose Carranza and his friend (“Carranza kidnapping”). Hec‐
tor  served as  lookout  while  Sparkman  kicked  in  Carranza’s 
door. Flores covered Carranza with a blanket and held a gun 
to his head, while Jorge did the same with Carranza’s friend. 
The  group  found  and  stole  only  $2,000  in  cash.  Defendants 
Hector,  Jorge,  and  Sparkman  were  also  charged  with  using 
firearms during this offense. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321              5

   In April 2009, the crew attempted to steal 600 kilograms of 
cocaine  from  a  warehouse  in  Channahon,  Illinois  (“Chan‐
nahon robbery”). The DEA filmed the robbery and arrested 
most of the co‐conspirators at that time. 
   B. Trial 
    Six  Defendants  went  to  trial—Lewellen,  Hector,  Jorge, 
Sparkman, Cardena, and Manuel Uriarte. The government’s 
case‐in‐chief spanned eleven weeks with more than 100 wit‐
nesses,  including  the  testimony  of  cooperating  co‐conspira‐
tors Rodriguez, Flores, Fares Umar, Lisette and David Vene‐
gas, Jorge Lopez, Pedro Victoria, and Andres Torres. 
    On January 31, 2012, the jury returned its verdict. The jury 
acquitted Manuel Uriarte on two counts and could not reach 
a verdict on count 1; he subsequently pled guilty to count 1 
and is not involved in this appeal. Defendants Lewellen, Hec‐
tor,  Jorge,  Sparkman,  and  Cardena  were  each  convicted  on 
some or all of the charges against them, and they appeal. 
   C. Sentencing 
    Cardena and Lewellen, who do not challenge their terms 
of  imprisonment,  were  sentenced  to  120  months  and  216 
months,  respectively.  Because  Hector,  Jorge,  and  Sparkman 
were convicted of two 18 U.S.C. § 924(c) offenses each, they 
were subject to a mandatory minimum of 40 years’ imprison‐
ment. The district court sentenced Sparkman to the manda‐
tory  minimum  of  504  months;  Jorge  to  a  below‐guidelines 
sentence  of  720  months;  and  Hector  to  a  below‐guidelines 
sentence of 600 months. 
    
    
6                    Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

                                           II. ANALYSIS 
   We turn now to the issues raised in Defendants’ appeals. 
Defendants raise numerous distinct issues on appeal arising 
from both their trial and sentencings.1 We treat each issue in 
turn. 
      A. Dismissal of Juror 24 for Cause 
   Defendants first challenge the district court’s dismissal for 
cause of Juror 24. 
    During voir dire, the district court asked if any juror had 
ever  been  arrested.  Juror  24  did  not  raise  his  hand.  Later,  a 
police officer, unbeknownst to the government, ran a criminal 
history check on Juror 24 and found that he had been arrested 
nine  times.  The  district  court  then  asked  Juror  24  if  he  had 
ever been arrested, but he only disclosed one arrest for mari‐
juana.  The  government  then  moved  to  dismiss  Juror  24  for 
cause. The district court asked the government to confirm the 
accuracy of the criminal history report before it would grant 
the motion. The report was correct, so the district court dis‐
missed Juror 24 for cause because of his false statements. 
    Generally, we review a district court’s ruling on for‐cause 
challenges to jurors for an abuse of discretion. United States v. 
Fletcher,  634  F.3d  395,  409  (7th  Cir.  2011).  We  need  not  even 
consider whether the district court abused its discretion, how‐
ever, because Defendants have not pointed to any legally cog‐
nizable harm. See Marshall v. City of Chicago, 762 F.3d 573, 578 



                                                 
1  Several  of  the  arguments raised apply to  all  Defendants.  Where argu‐

ments apply to fewer than all Defendants, it will be indicated as needed. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                               7

(7th Cir. 2014) (“[E]ven quoting the standard of review is get‐
ting ahead of ourselves. [The defendant] has suggested no re‐
motely cognizable legal harm to support this argument.”). 
    There is “no legally cognizable right to have any particular 
juror participate in [a defendant’s] case.” United States v. Poli‐
chemi,  201  F.3d  858,  865  (7th  Cir.  2000).  We  have  repeatedly 
rejected the challenge Defendants raise, explaining: 
           [The defendant’s] argument that one prospective ju‐
           ror who did not sit on his jury would have been un‐
           biased does not establish a violation of his constitu‐
           tional  rights  to  due  process  and  an  impartial  jury; 
           these  rights  are  satisfied  as  long  as  a  defendant  is 
           tried before a “qualified jury composed of individu‐
           als not challengeable for cause.” 
United States v. Russell, 463 F. App’x 585, 586–87 (7th Cir. 2012) 
(quoting  Rivera  v.  Illinois,  556  U.S.  148,  157  (2009));  see  also 
United States v. Osigbade, 195 F.3d 900, 905 (7th Cir. 1999). 
    Defendants’ reliance on cases where a district court denied 
a for‐cause challenge is misplaced because such a denial may 
have resulted in the seating of a juror who is actually partial, 
thereby  affecting  the  impartiality  of  the  jury.  There  are  no 
such  concerns  where  a  for‐cause  challenge  may  have  been 
mistakenly  granted,2  but  the  jury  was  otherwise  impartial, 
which is the circumstance we face here.3 

                                                 
2 That is not to say that the for‐cause challenge was improperly granted in 

this case. We decline to address the merits of the district court’s decision 
to remove Juror 24 for cause. 
3 Curiously, Defendants suggest that the harm they suffered was the dep‐

rivation  “of  a  meritful  challenge  under  Batson  v.  Kentucky,  476  U.S.  79 
8                   Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

     B. Rereading the Silvern Instruction  
    Defendants  next  argue  that  the  district  court  abused  its 
discretion when it chose to reread the Silvern instruction in‐
stead of declaring a mistrial after the jury indicated that it was 
unsure if it could reach a verdict. 
    Before deliberating, the jury was read a modified version 
of the instruction4 this court promulgated in United States v. 
Silvern, 484 F.2d 879 (7th Cir. 1973) (en banc). 


                                                 
(1986), to the Government’s eventual use of a peremptory strike to remove 
Juror 24 from the jury.” (Hector Br. 27 n.2.) But Defendants cite no author‐
ity  for  such  a  proposition,  likely  because  we  have  rejected  just  such  an 
argument. See United States v. Taylor, 509 F.3d 839, 849 (7th Cir. 2007) (“The 
defendants’  argument  rests  on  pure  speculation—they  merely  suspect 
that  the  government  would  have  exercised  a  peremptory  challenge 
against [the juror] had its challenge for cause been denied. Moreover, Bat‐
son prohibits the use of peremptory challenges in a discriminatory fashion; 
it does not require a district court to deny challenges for cause with respect 
to African‐American potential jurors just to guarantee the defendants the 
opportunity to raise a Batson challenge.”). 
4 The instruction, based on Seventh Circuit Pattern Instruction § 7.03, pro‐

vided: 
           You should make every reasonable effort to reach a ver‐
           dict.  In  doing  so,  you  should  consult  with  one  another, 
           express  your  own  views,  and  listen  to  the  opinions  of 
           your fellow jurors. Discuss your differences with an open 
           mind. Do not hesitate to reexamine your own views and 
           change your opinion if you come to believe it is wrong, 
           but you should not surrender your honest beliefs about 
           the weight or effect of evidence solely because of the opin‐
           ions of your fellow jurors or for the purpose of returning 
           a unanimous verdict. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                         9

    After twenty‐three hours of deliberation, the district court 
received a note from the jury that said: “Dear Judge, we have 
been talking about all the evidence, and unfortunately believe 
that there are some counts we can’t agree on. What might our 
next step be? We have voted, discussed, voted over and over 
again. Some of us stand very strong in our opinions.” (Trial 
Tr., vol. 32,5 5432.) In light of the note from the jury, Defend‐
ants moved for a mistrial, but the government requested that 
the district court reread the Silvern instruction instead.  
    During  the  discussion  about  the  jury’s  note,  the  district 
court disclosed that the previous day a court security officer 
had told the court that “one of the jurors [was] near tears be‐
cause she’s afraid she’s going to lose her job if these delibera‐
tions don’t come to an end.” (Id. at 5433.) The court instructed 
the officer to tell the jury that if there is “any juror who needs 
me to deal with an employer, they should bring their concerns 
to me.” (Id. at 5441.) No juror approached the court. 
   The  defense  requested,  and  the  district  court  agreed,  to 
take this fact into consideration when deciding whether to re‐
read the Silvern instruction. The district court found it appro‐
priate to reread the instruction instead of declaring a mistrial. 
    We review a district court’s decision to read (or reread) the 
Silvern instruction for an abuse of discretion. United States v. 
Sanders, 962 F.2d 660, 676 (7th Cir. 1992). The Silvern instruc‐
tion  may  be  reread  “to  the  jury  after  deliberations  reach  a 
deadlock,  provided  that  a  supplemental  instruction  is 
                                                 
(Trial Tr., vol. 30B, 5475.) 
5 An error occurred in the consecutive pagination of the trial transcripts, 

so there are duplicates of pages 5423–89. Where there are duplicate page 
numbers, the volume number will be used to distinguish them. 
10            Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

deemed necessary.” United States v. Collins, 223 F.3d 502, 509 
(7th Cir. 2000) (internal quotation marks omitted). At bottom, 
“[t]he relevant inquiry, under Silvern, … is whether the court’s 
communications pressured the jury to surrender their honest 
opinions for the mere purpose of returning a verdict.” United 
States v. Kramer, 955 F.2d 479, 489 (7th Cir. 1992) (internal quo‐
tation marks omitted). 
    The  content  of  the  instruction  is  not  inherently  coercive. 
Sanders, 962 F.2d at 676; United States v. Beverly, 913 F.2d 337, 
352 (7th Cir. 1990). But, Defendants argue, it was the context 
in which the instruction was reread that led to coercion. In this 
case, the jury sent one deadlock note after only three days of 
deliberation in a trial that had lasted eleven weeks and had 
six Defendants and more than 100 witnesses. In such a situa‐
tion, the district court did not abuse its discretion in rereading 
the Silvern instruction. See, e.g., Sanders, 962 F.2d at 665–66, 676 
(no  error  in  two  rereadings  of  Silvern  instruction  after  two‐
month, multi‐defendant trial where jury had only deliberated 
for two days but one juror was refusing to participate). 
   In  addition,  the  jury  did  not  return  its  verdict  until  five 
days after the court reread the Silvern instruction, and it did 
not  convict  all  Defendants  of  all  counts,  indicating  that  re‐
reading of the instruction did not pressure jurors to “surren‐
der their honest opinions for the mere purpose of returning a 
verdict.”  Kramer,  955  F.2d  at  489  (internal  quotation  marks 
omitted). 
    With respect to the crying juror, it is quite speculative to 
infer that the juror felt coerced to agree. No juror came for‐
ward after the district court requested the jury be  informed 
that anyone having trouble with an employer should discuss 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                   11

the issue with the court. It is more likely that whatever frus‐
tration plagued that juror had been resolved, or else the dis‐
trict court would have  been informed. Accordingly, the  dis‐
trict court did not abuse its discretion in rereading the Silvern 
instruction. 
    Nor did the district court abuse its discretion in refusing 
to  grant  a  mistrial.  A  district  court  has  broad  discretion  to 
deny a motion for a mistrial, and we only review for an abuse 
of that discretion. Beverly, 913 F.2d at 351. Again, deliberations 
had only gone on for three days after a trial that had lasted 
almost three months. The jury had only sent one note to the 
court  expressing  its  inability  to  agree.  The  district  court  re‐
sponded appropriately by asking for jurors to come forward 
if there were problems with work and rereading the Silvern 
instruction to encourage further deliberation. 
   C. Failure to Hold Hearing about Crying Juror 
    Defendants,  relying  on  Remmer  v.  United  States,  347  U.S. 
227 (1954), also contend that the district court abused its dis‐
cretion when it did not hold a hearing to assess whether the 
crying juror’s employment pressures were an extraneous jury 
influence that violated their right to a fair trial. 
    No Defendant requested  a hearing  to evaluate the upset 
juror’s situation, nor did any Defendant object to the district 
court’s solution, which was to request that any juror having 
trouble with work bring it to the court’s attention. A failure to 
object, coupled with acquiescence in the district court’s solu‐
tion, could constitute waiver of a hearing. See United States v. 
Verkuilen, 690 F.2d 648, 658 (7th Cir. 1982) (“Defense counselʹs 
12            Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

express acquiescence to the manner in which the court han‐
dled the jury taint question clearly amounts to a waiver of the 
issue.”). 
    Even if not waived, our review is made particularly diffi‐
cult in light of the fact that Defendants did not request a hear‐
ing.  See  United  States  v.  Walker,  160  F.3d  1078,  1083  (6th  Cir. 
1998)  (“[A]  defendant  who  waits  until  appeal  to  request  a 
[Remmer] hearing bears a heavy burden, since the defendant 
has  thereby  effectively  deprived  this  court  of  any  basis  for 
concluding that a hearing would be necessary, and asks us to 
presume  that  the  district  court  would  not  have  acceded  to 
such  a  request,  and  would  have  done  so  for  erroneous  rea‐
sons.”). Defendants’ claim that the district court erred in fail‐
ing to sua sponte order a Remmer hearing cannot survive the 
heavy burden of plain‐error review, which requires an error 
that is plain and affects the defendant’s substantial rights. Fed. 
R.  Crim.  P.  52(b);  United  States  v.  Marcus,  560  U.S.  258,  262 
(2010). 
    While it is true that extraneous influences on a juror can 
give rise to a violation of a defendant’s right to an impartial 
jury, Wisehart v. Davis, 408 F.3d 321, 326 (7th Cir. 2005), not all 
extraneous influences are presumptively prejudicial such that 
they require a Remmer hearing. See United States v. Warner, 498 
F.3d  666,  680  (7th  Cir.  2007)  (“Sometimes  the  circumstances 
are such that the Remmer presumption does not even apply.”). 
   To invoke the Remmer presumption, “the extraneous com‐
munication to the juror must be of a character that creates a 
reasonable suspicion that further inquiry is necessary to de‐
termine whether the defendant was deprived of his right to 
an impartial jury.” Wisehart, 408 F.3d at 326. “How much in‐
quiry is necessary (perhaps very little, or even none) depends 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                      13

on how likely was the extraneous communication to contam‐
inate the jury’s deliberations.” Id.  
    In  the  present  case,  any  extraneous  communication  was 
not “of a character that creates a reasonable suspicion that fur‐
ther inquiry is necessary.” Id. The juror was near tears because 
of concern about losing her job; nothing about the communi‐
cation was related to the case or to influence a vote. This was 
not a “purposeful intrusion into the sanctity of the juror’s do‐
main”  to  which  the  Remmer  presumption  applies.  Schaff  v. 
Snyder, 190 F.3d 513, 534 (7th Cir. 1999). In addition, the dis‐
trict  court  relayed  to  the  jurors  that  if  there  were  problems 
with an employer, they should alert the district court. No ju‐
ror came forward, indicating that any extraneous communi‐
cation was no longer affecting the juror. And finally, the dis‐
trict court disclosed the situation and its solution to both par‐
ties,  at  which  point  Defendants  did  not  request  a  hearing. 
Those facts are a far cry from Remmer where the extraneous 
communication was an offer to bribe a juror, and the court and 
prosecutor resolved the situation ex parte. 347 U.S. at 228–29. 
    D. Government’s Introduction of “False” Testimony 
    Defendants Hector, Jorge, Sparkman, and Lewellen argue 
that the government knowingly introduced false testimony at 
trial, which warrants a new trial. 
   Because Defendants did not object at trial to the govern‐
ment’s alleged presentation of knowingly false testimony, our 
review  is  for  plain  error.  United  States  v.  Peak,  856  F.2d  825, 
830–31 (7th Cir. 1988). 
    Undoubtedly, it violates due process for the government 
to obtain a conviction by the knowing use of perjured testi‐
mony. Napue v. Illinois, 360 U.S. 264, 269 (1959); Schaff, 190 F.3d 
14             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

at 530. But, to receive a new trial, the defendant must show 
“(1)  that  there  was  false  testimony;  (2)  that  the  government 
knew or should have known it was false; and (3) that there is 
a likelihood that the false testimony affected the judgment of 
the jury.” United States v. Freeman, 650 F.3d 673, 678 (7th Cir. 
2011). 
      1. Victoria’s Testimony 
   Defendants first allege that Pedro Victoria gave testimony 
the government knew to be false regarding Hector’s involve‐
ment in the Avila kidnapping and Delatorre robbery. 
   The  false  testimony  at  issue  is  Victoria’s  trial  testimony 
that he gave the government information in January, Novem‐
ber, and December 2008 that Hector was involved in the Avila 
kidnapping. But Officer Healy testified that he did not recall 
Victoria  identifying  the  Uriartes  as  being  involved  until  his 
grand‐jury testimony in February 2010. 
     Thus,  Victoria’s  “false”  testimony  relates  to  the  dates  on 
which he informed the government that Hector was involved 
in  the  Avila  kidnapping.  But,  “[t]he  alleged  perjured  testi‐
mony must bear a direct relationship to the defendant’s guilt 
or  innocence.”  Shasteen  v.  Saver,  252  F.3d  929,  933  (7th  Cir. 
2001) (internal quotation marks omitted). The date on which 
Victoria told the government that Hector was involved in the 
Avila kidnapping has nothing to do with whether Hector was 
involved or not, and so any falsehood does not bear on Hec‐
tor’s guilt or innocence. 
    Rather, the argument that the government presented Vic‐
toria’s  false  testimony  appears  to  be  an  attempt  to  re‐weigh 
the credibility of Victoria’s testimony. Their contention is that 
when Rodriguez was placed in the Metropolitan Correctional 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                     15

Center in February 2009 along with Victoria and other  gov‐
ernment witnesses, Rodriguez coerced or attempted to coerce 
those witnesses to corroborate his story so that he could get a 
better plea deal. But the jury was fully apprised of the fact that 
Rodriguez  had  engaged  in  such  conduct.  Defendants  cross‐
examined  Victoria  extensively  about  the  dates,  and  the  jury 
also  heard  Officer  Healy’s  testimony  that  Victoria  did  not 
identify Hector as involved until February 2010. Defendants 
were able to argue to the jury the implication that Rodriguez 
told Victoria to testify that Hector was involved, an implica‐
tion it rejected by convicting Hector. “When a jury has chosen 
to credit crucial testimony with full knowledge of the many 
faults of the witness providing it, we have no basis to inter‐
fere,” United States v. Alcantar, 83 F.3d 185, 189 (7th Cir. 1996), 
and we decline to do so here. 
   2. Vega’s and Rodriguez’s Testimony 
    Next,  Defendants  argue  that  the  government  presented 
false testimony from either Rodriguez or Vega over whether 
there was a dead body in the basement where Vega was held 
during his kidnapping. 
   Vega’s testimony was the following: 
       Q: From where you were, you could see a dead male 
       body on the floor of the basement? 
       A: Yes. 
       Q: You were able to look at that body for an hour or 
       so because you were—while you were in the base‐
       ment you were not blindfolded? 
       A: Yes. … 
       Q:  Based  on  the  clothes and  the  build  of  the  body, 
       you believed that the body was Mauricio’s. 
16             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

         A: Yes. 
(Trial Tr. 2474–75.)  
      Rodriguez, however, testified to the following: 
         Q: … Let me ask you this: Was there a dead body on 
         the floor by this body shop guy [Vega]? 
         A: No. 
         Q:  Was  there  ever  a  dead  body  in  Rogelio  Corral’s 
         home? 
         A: No. … 
         Q: Was [Mauricio’s] dead body lying on the floor of 
         Rogelio Corral’s home? 
         A: There was no dead body. 
(Id. at 3566–67.) 
   According to Defendants, one of the two had to be lying 
about whether there was a dead body, and therefore, the gov‐
ernment knowingly presented false testimony. 
    But  “[m]ere  inconsistencies  in  testimony  by  government 
witnesses do not establish the government’s knowing use of 
false  testimony.”  United  States  v.  Verser,  916  F.2d  1268,  1271 
(7th Cir. 1990) (internal quotation marks omitted). The differ‐
ence  in  testimony  between  the  two  witnesses  as  to  whether 
Mauricio’s dead body was in the basement does not establish 
that either’s testimony was deliberately false, rather than a dif‐
ference in personal knowledge or perception. 
   Vega  only  viewed  the  body  for  an  hour  from  a  distance 
during a stressful kidnapping. Rodriguez, on the other hand, 
denied that there ever was a dead body in the house. Perhaps 
there was an unconscious body or perhaps it was just a pile of 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                 17

clothing that resembled a body. There are countless possibili‐
ties that  could  explain why the  two witnesses  had  different 
recollections,  and  there  is  no  evidence  the  government 
“knew” one of the witnesses’ descriptions to be “false.” 
    Even assuming—which is quite a large assumption—that 
the  inconsistency  between  Rodriguez  and  Vega’s  testimony 
amounts to the government’s knowing use of false testimony, 
the alleged perjured testimony does not relate to Defendants’ 
guilt  or  innocence.  Shasteen,  252  F.3d  at  933.  There  was  no 
charge in this case related to Mauricio’s murder, so any “false 
testimony”  that  may  have  resulted  over  whether  his  dead 
body was in the basement has no bearing on whether a par‐
ticular  Defendant  was  involved  in  Vega’s  kidnapping.  De‐
fendants  do  not  explain  how  the  alleged  “false  testimony” 
about whether or not there was a dead body in the basement 
prejudiced  them,  and  so  we  decline  to  grant  a  new  trial  on 
those grounds. 
   E. Witnesses Brought to the Courtroom Window 
   Defendants  Hector,  Jorge,  Sparkman,  and  Lewellen  next 
argue  that  a  new  trial  should  be  granted  because  witnesses 
were brought to the courtroom window for purposes of mak‐
ing identifications prior to testifying in violation of Defend‐
ants’ Sixth Amendment right to counsel. 
    During trial, Defendants learned that the government was 
having  agents  bring  witnesses  to  the  courtroom  window  to 
see if they could identify Defendants. Defendants brought the 
practice to the attention of the court. In response, the govern‐
ment said the practice had only been used for witnesses “who 
have had social and business relationships with these defend‐
ants for months and years.” (Trial Tr. 2325.) The government 
18            Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

also disclosed that Salvador Hernandez, a witness who had 
not  yet  testified,  was  asked  to  look  through  the  courtroom 
window and said he did not recognize anyone despite having 
previously identified the Uriartes in pictures. 
    The district court ordered that the practice stop. It also per‐
mitted the defense to cross‐examine Hernandez about his in‐
ability to identify any Defendant through the window. Later, 
the  government  sent  a  letter  to  the  defense  in  which  it  dis‐
closed the witnesses who were asked to make identifications 
through the courtroom window. Defendants did nothing fur‐
ther with the information. 
    After  the  verdicts,  Lewellen  and  Jorge  moved  for  a  new 
trial,  arguing  that  the  identifications  violated  due  process. 
U.S. Const. amend. V. The district court, after a hearing, de‐
nied the motion. 
    Defendants did not raise the argument that the identifica‐
tions  violated  their  Sixth Amendment  right  to  counsel  until 
October 21, 2012. On that date, Jorge filed a post‐trial “list of 
issues [Defendant] wishes to raise related to his trial and con‐
viction.”  (R.  1051  at  1.)  The  list  described  the  identification 
procedure  and  called  it  “an  impermissible,  post‐indictment 
show‐up. …” citing United States v. Wade, 388 U.S. 218 (1967), 
and Gilbert v. California, 388 U.S. 263 (1967). (Id. at 4.) 
    On  appeal,  Defendants  appear  to  forfeit  any  argument 
that the procedure violated due process and only pursue the 
distinct  argument  that  the  identification  violated  the  Sixth 
Amendment. Because Defendants did not make a contempo‐
raneous objection on Sixth Amendment grounds, we will re‐
view for plain error. See, e.g., United States v. Bell, 624 F.3d 803, 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                19

808 (7th Cir. 2010) (plain‐error review where argument on ap‐
peal “rests on different grounds”). 
    The Sixth Amendment right to counsel requires the pres‐
ence  of  counsel  at  any  “critical  stage  of  the  prosecution.” 
Wade, 388 U.S. at 237. There appears to be a circuit split on the 
question of whether permitting a witness to identify the de‐
fendant in the courtroom prior to testifying violates the Sixth 
Amendment.  Compare  United  States  v.  Roth,  430  F.2d  1137, 
1140–41  (2d  Cir.  1970)  (extending  Wade  to  courtroom  walk‐
through of witness) and Cannon v. Alabama, 558 F.2d 1211, 1217 
(5th Cir. 1977) (applying Wade where officer asked witness to 
look through courtroom window), with United States v. Mont‐
gomery,  150  F.3d  983,  994–95  (9th  Cir.  1998)  (not  extending 
Wade to identification through courtroom window because it 
was  a  “non‐adversarial”  identification  not  requiring  assis‐
tance of counsel). 
    We decline to wade into the circuit split, however, because 
any  error  in  allowing  witnesses  to  look  through  the  court‐
room  window to  identify Defendants  could  not  have  preju‐
diced  them  because  the  witnesses  had  an  “independent 
source” for their identification. See Gilbert, 388 U.S. at 272. The 
only witnesses that had testified by the time the government’s 
practice was disclosed were co‐conspirators or business asso‐
ciates  who  had  repeated  interactions  with  Defendants.  The 
only victim that looked through the courtroom window, Her‐
nandez,  did  not  make  an  in‐court  identification  and  was 
cross‐examined  extensively  about  the  courtroom‐window 
practice. Therefore Defendants have not shown that they were 
prejudiced by any error the government committed by bring‐
ing witnesses to the courtroom window. 
20             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

   It does not go unnoticed that the government’s practice of 
bringing witnesses to the courtroom window before testifying 
appears to be a subversion of the long‐standing tradition that 
a witness identify the defendant in the courtroom on the wit‐
ness stand in front of the jury and counsel. 
    In fact, in‐court identifications are not subject to due‐pro‐
cess  concerns  of  suggestiveness  because  “the  jury  is  in  the 
unique position of observing the entire identification proce‐
dure, and it may weigh the accuracy of the identification ac‐
cordingly.” United States v. Recendiz, 557 F.3d 511, 526 (7th Cir. 
2009).  The  government  flouted  that  tradition  by  conducting 
in‐court  identification  dress  rehearsals  without  the  proce‐
dural  protection  of  the  jury’s  and  counsel’s  gaze.  Neverthe‐
less, we do not find that in this case the practice prejudiced 
Defendants  or  “seriously  affect[ed]  the  fairness,  integrity  or 
public  reputation  of  judicial  proceedings.”  United  States  v. 
Olano, 507 U.S. 725, 736 (1993) (internal quotation marks omit‐
ted). 
      F. Lewellen’s Motion to Sever 
    Before trial, Lewellen moved to sever his trial (or at least 
the murder‐related counts) from the other Defendants, argu‐
ing that joinder was improper. Lewellen argued that because 
he did not participate or even know about the murders and 
did  not  have  a  relationship  with  the  alleged  murderers,  he 
could not have “participated in the same act or transaction” 
with them. Fed. R. Crim. P. 8. In addition, he contended that 
he  would be unfairly  prejudiced  by the government’s  intro‐
duction of evidence of murder because he was not alleged to 
have participated in murder. Fed. R. Crim. P. 14. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                         21

    The  district  court  denied  Lewellen’s  motion  on  both 
grounds,  concluding  that  because  the  government  had  al‐
leged a RICO conspiracy, there was no requirement that every 
Defendant know each other or have personally participated 
in each act alleged. 
    At the close of evidence, Lewellen filed a motion alleging 
that the evidence was insufficient to sustain a conviction on 
the RICO counts and the narcotics conspiracy counts. Lewel‐
len did not, however, renew his motion to sever at that time. 
After he was convicted of the narcotics conspiracy counts but 
not  convicted  of  the  RICO  conspiracy,  Lewellen  raised  the 
severance objection in a motion for a new trial, which the dis‐
trict court again denied. 
     We review a district court’s denial of a motion to sever for 
an abuse of discretion. United States v. Jackson, 787 F.3d 1153, 
1158 (7th Cir. 2015). A defendant, however, waives the issue if 
he does not renew his severance motion at the close of evidence. 
Id.;  see  also  United  States  v.  Plato,  629  F.3d  646,  650  (7th  Cir. 
2010) (“Failure to renew a motion to sever at the close of evi‐
dence results in waiver.”). 
    Lewellen argues that because he raised the issue in a post‐
trial motion for a new trial, our review is for abuse of discre‐
tion. That is incorrect. The severance motion must be renewed 
at the close of evidence, not after the verdict. That is “because 
the  close  of  evidence is  the  moment  when  the  district  court 
can fully ascertain whether the joinder of multiple counts was 
unfairly  prejudicial  to  the  defendant’s  right  to  a  fair  trial,” 
while  also  “discouraging  strategic  choices  by  criminal  de‐
fendants who would prefer to wait for a verdict before renew‐
ing their severance arguments, thus wasting valuable judicial 
22           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

resources.” United States v. Rollins, 301 F.3d 511, 518 (7th Cir. 
2002). 
    Importantly,  Lewellen  has  not  argued  “that  refiling  [the 
motion  to  sever]  would  have  been … futile,”  a  situation  in 
which waiver may be excused. United States v. Alviar, 573 F.3d 
526, 538 (7th Cir. 2009) (alteration in original and internal quo‐
tation marks omitted). In fact, he offers no reason why he did 
not  renew  his  severance  motion  at  the  close  of  evidence. 
Therefore, we conclude that he has waived the severance is‐
sue, precluding appellate review. See Olano, 507 U.S. at 733. 
    Even if Lewellen had not waived his claim for severance, 
the district court did not abuse its discretion in denying sev‐
erance just because Lewellen did not personally participate in 
the  alleged  murders.  Instead,  “there  is  a  presumption  that 
participants in a conspiracy or other criminal schemes should 
be tried together, not only to economize on judicial and pros‐
ecutorial resources but also to give the jury a fuller picture of 
the scheme.” United States v. Phillips, 239 F.3d 829, 838 (7th Cir. 
2001) (internal quotation marks omitted). 
    The indictment alleged that Defendants engaged in a long‐
running  conspiracy  involving  drug  trafficking,  kidnapping, 
robbery, and murder. There was testimony at trial that Lewel‐
len  participated  in  drug  trafficking  and  robbery  in  further‐
ance of the conspiracy. The fact that Lewellen did not person‐
ally  participate  in  murder  does  not  mean  that  the  district 
court abused its discretion in permitting joinder. See id. at 387 
(affirming  joinder  of  the  only  defendant  “not  charged  with 
committing a violent crime in aid of racketeering”). 
   Lewellen has also not shown that his trial was in any way 
unfair as a result of the admission of murder evidence. In fact, 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                  23

the  jury  could  not  reach  a  unanimous  verdict  on  the  RICO 
count—the  charge  to  which  the  murder  evidence  was  rele‐
vant.  The  verdict  reinforces  that  the  jury  did  as  it  was  in‐
structed and considered the evidence against Lewellen sepa‐
rately from other Defendants, resulting in a fair trial. 
   G. Evidence of “Unexplained Wealth” 
   Defendants  Hector  and  Lewellen  challenge  the  govern‐
ment’s  reliance  on  a  theory  of  unexplained  wealth  to  intro‐
duce financial evidence against them.  
   1. Hector’s Financial Evidence 
   During trial, Hector filed a motion in limine to prevent the 
government from introducing financial evidence. The govern‐
ment opposed the motion because it wanted to introduce ev‐
idence of his lavish spending on jewelry and luxury cars. The 
government  indicated  that  it  would  introduce  evidence  of 
Hector’s  legitimate  sources  of  income,  including  his  tax  re‐
turns from 2000 to 2009, a 2005 mortgage application, and a 
2007 vehicle financing application. 
    The district court, relying on United States v. Carrera, 259 
F.3d 818 (7th Cir. 2001),  denied Hector’s motion,  ruling that 
evidence of his unexplained wealth was relevant and admis‐
sible, provided that the government introduce evidence “that 
the  income  was  not  obtained  through  legitimate  means,” 
which it noted could be shown by introduction of his tax re‐
turns. 
    As  a  result,  the  government  introduced  testimony  that 
Hector received large amounts of cash from criminal activity, 
including drug sales and kidnapping ransoms. It also intro‐
duced  testimony  of  several  purchases  and  investments  he 
24           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

made between 2004 and 2008, including: (1) business invest‐
ments of $250,000, $50,000 of which was in cash; (2) a $280,000 
mortgage with a cash down payment of $66,162; (3) vehicle 
purchases  around  $227,000;  and  (4)  a  diamond  bracelet  for 
$20,000 cash. 
   To comply with Carrera, the government presented the fol‐
lowing  evidence  that  Hector’s  income  was  not  obtained 
through legitimate means: (1) a 2005 mortgage application in 
which Hector represented that he owned Platinum Motors for 
three years, earning a monthly salary of $15,000 and (2) two 
2008 vehicle financing applications in which he represented 
that he had been employed by Platinum Motors for five years, 
earning a monthly salary of $10,416. 
    But  the  owner  of  Platinum  Motors,  Roy  Corral,  testified 
that Hector had never worked there. He explained instead that 
Hector would invest cash in the business, and Corral would 
give  him  payroll  checks  because  he  “felt  threatened  if  [he] 
didn’t  do  so.”  (Trial  Tr.  2834.)  Coconspirator  Andres  Flores 
testified that Hector told him he had invested in Platinum Mo‐
tors as a way to “tell people he had a job, a legitimate one.” 
(Id. at 2092.)  
    The  government  did  not  introduce  Hector’s  tax  returns. 
During closing argument, the government argued that Hec‐
tor’s  lavish  spending  was  unexplained  wealth  and  that  the 
only explanation was his involvement in criminal activity. 
   After trial, Hector filed a motion for a new trial, challeng‐
ing the government’s use of an unexplained‐wealth argument 
because  it  had  not  introduced  an  objective  financial  picture 
via tax returns. The district court denied the motion, finding 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                  25

that evidence that Hector was not employed at Platinum Mo‐
tors was sufficient evidence that his income was illegitimate. 
   2. Lewellen’s Unexplained Wealth 
    During trial, several witnesses testified that the organiza‐
tion would sell cocaine or get ransom money, and Lewellen 
would get a portion of the proceeds. The government then in‐
troduced evidence of Lewellen’s large expenditures, empha‐
sizing his use of large amounts of cash. Specifically, it intro‐
duced evidence that in 2006, Lewellen purchased four classic 
cars totaling $175,000, $145,000 of which was paid in cash. The 
witness  testified  that  in  his  experience  with  the  classic  car 
market, he had never seen someone pay cash to make such a 
large car purchase. 
    To  satisfy  Carrera,  the  government  presented  some  evi‐
dence  of  Lewellen’s  sources  of  income.  Lewellen’s  former 
business associate testified that Lewellen told him that he had 
a $1 million workplace‐injury settlement while at CPD. Lew‐
ellen’s CPD record, however, does not mention any such set‐
tlement. The same associate testified that Lewellen told him 
that his wife had received a “couple million dollars” from an 
injury in an accident, but no evidence at all was offered to ei‐
ther prove or disprove that payment. (Trial Tr. 2694.) 
    Lewellen’s case now diverges from Hector’s because it is 
undisputed that he did have some legitimate income. The gov‐
ernment presented evidence that Lewellen’s salary as a police 
officer was never more than $61,512 from 1996 to 2002, which 
is when he left CPD. 
   Complicating matters further, however, is the fact that in 
1999, Lewellen opened a homebuilding business. The govern‐
ment did not present evidence of the legitimate income that 
26          Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

Lewellen earned from that venture. It did, however, introduce 
limited testimony with respect to Lewellen’s business, includ‐
ing that Lewellen Home Builders owned  a $125,000 Hitachi 
excavator  and  that  Lewellen  provided  a  $1.2  million  down 
payment to purchase land for a subdivision. 
    The government also elicited testimony about Lewellen’s 
significant  use  of cash  in  his business, including: (1) Lewel‐
len’s purchase and resale of 70 home lots, after which he paid 
a finder’s fee of $60,000 in cash; (2) Lewellen’s use of $140,000 
in cash, bound with rubber bands, to pay subcontractors; and 
(3) payments to subcontractors between 2001 and 2005, total‐
ing approximately $44,000 in cash. 
    During  closing  argument,  the  government  argued  that 
Lewellen’s use of more than $388,000 in cash to buy cars and 
pay  contractors  came  from  criminal  activity,  not  from  his 
modest salary as a police officer. It only once referred to the 
evidence  as  Lewellen’s  unexplained  wealth.  Lewellen  never 
objected to the government’s use of the financial evidence or 
its characterization of the financial evidence as unexplained 
wealth. He did, however, argue in closing that there was no 
“unexplained  wealth”  because  he  made  all  of  the  money 
through his legitimate business venture. 
    After the verdict, Lewellen filed a motion for a new trial, 
arguing that evidence of his financial situation was improp‐
erly  admitted  as  “unexplained  wealth”  because  the  govern‐
ment  did  not  offer  evidence  of  the  legitimate  income  he 
earned in his homebuilding business. The district court found 
that the financial evidence was improperly admitted under a 
theory of unexplained wealth, but concluded that because ev‐
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                27

idence of large cash expenditures was independently admis‐
sible,  Lewellen  was  not  prejudiced  by  any  improper  argu‐
ment. 
   3. Analysis 
    Defendants first argue that any evidence of unexplained 
wealth should have been excluded under Federal Rule of Ev‐
idence  404(b).  Rule  404(b)  excludes  evidence  of  a  “crime, 
wrong, or other act” if used to “prove a person’s character in 
order to show that on a particular occasion the person acted 
in accordance with the character,” or in other words, if used 
as propensity evidence. Fed. R. Evid. 404(b)(1). 
    But Rule 404(b) does not apply to evidence that “relates to 
acts concerning the chronological unfolding of events that led 
to  an  indictment,  or  other  circumstances  surrounding  the 
crime.” United States v. Holt, 460 F.3d 934, 937 (7th Cir. 2006) 
(internal  quotation  marks  omitted).  In  such  a  case,  the  evi‐
dence is “part of the story of the very offense for which the 
defendant  is  on  trial.”  Id.  The  financial  evidence  presented 
here is part and parcel of the circumstances surrounding the 
conspiracy crimes with which Defendants were charged, ren‐
dering 404(b) inapplicable. 
   Furthermore, evidence of other acts is admissible to prove 
motive, intent, or plan. Fed. R. Evid. 404(b)(2). The financial 
evidence here was not being used to show Defendants’ pro‐
pensity to spend lavishly or launder money in order to prove 
that they spent lavishly or laundered money on a different oc‐
casion. Instead, it is being used to show their plan to conceal 
the proceeds of criminal activity. 
    Next, we turn to the pertinent issue at hand: the relevance 
of the unexplained‐wealth evidence. Evidence is “relevant” if 
28                  Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

“it has any tendency to make a fact more or less probable than 
it would be without the evidence.” Fed. R. Evid. 401(a). Car‐
rera establishes that for unexplained‐wealth evidence in drug 
cases to be “relevant” under Rule 401, the government must 
lay  the  foundation  by  meeting  the  following  three  require‐
ments: 
           (1) the evidence presented creates an inference that 
           the defendant was involved in drug trafficking; (2) 
           the unexplained wealth was acquired during the pe‐
           riod in which the drug crime allegedly occurred; and 
           (3) the government presents other evidence to sup‐
           port the charge, including evidence that the income 
           was not obtained through legitimate means. 
Carrera, 259 F.3d at 829.6 
    The third prong of Carrera stands for the proposition that 
evidence of wealth is not probative of involvement in criminal 
activity in the absence of evidence that the wealth could not 
have been earned legitimately (for when a billionaire buys a 
multi‐million dollar home, no inference can be drawn that the 
money came from criminal activity). Instead, Carrera requires 
that  to  render  the  evidence  relevant,  the  government  must 
present evidence “that the income was not obtained through 
legitimate means.” Id. 
   That means, however, that the relevance of unexplained‐
wealth  evidence  depends  on  a  fact—namely,  the  “fact”  that 
the  income  was  not  obtained  through  legitimate  means.  As 
Federal  Rule  of  Evidence  104(b)  explains:  “When  the  rele‐
vance  of  evidence  depends  on  whether  a  fact  exists,  proof 
                                                 
6 Defendants  do  not  appear  to  contest  that  the  government  satisfied 
prongs one and two of Carrera, so we do not address those prongs. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                                29

must be introduced sufficient to support a finding that the fact 
does exist.” 
    This means that the district court must determine that suf‐
ficient evidence exists to find that the wealth was not derived 
from  legitimate  sources,  but  after  that,  the  jury  evaluates 
whether the fact exists.7 Thus, in order to introduce evidence 
of unexplained wealth, the government must introduce suffi‐
cient evidence upon which a reasonable fact finder could con‐
clude that the wealth was not from a legitimate source. 
    That does not mean that lack of a legitimate source of in‐
come must be undisputed. A dispute as to the legitimacy of the 
employment goes to the weight, not the admissibility of the 
government’s  unexplained‐wealth  evidence.  Cf.  Carrera,  259 
F.3d at 829 (finding that where testimony about the defend‐
ant’s employment was ambiguous, the district court did not 


                                                 
7 The Advisory Committee Notes confirm this proposition: 

           If  preliminary  questions  of  conditional  relevancy  were 
           determined solely by the judge, … the functioning of the 
           jury as a  trier  of  fact  would  be  greatly restricted  and  in 
           some  cases  virtually  destroyed.  These  are  appropriate 
           questions for juries. Accepted treatment, as provided in 
           the rule, is consistent with that given fact questions gen‐
           erally.  The  judge  makes  a  preliminary  determination 
           whether the foundation evidence is sufficient to support 
           a finding of fulfillment of the condition. If so, the item is 
           admitted. If after all the evidence on the issue is in, pro 
           and con, the jury could reasonably conclude that fulfill‐
           ment of the condition is not established, the issue is for 
           them. If the evidence is not such as to allow a finding, the 
           judge withdraws the matter from their consideration. 
Fed. R. Evid. 104(b), 1972 advisory committee note to subsection (b). 
30             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

“abuse[] its discretion in finding that the government had pre‐
sented at least some evidence that the unexplained wealth was 
not derived from legitimate means.” (emphasis added)). 
      a. Relevance of Unexplained Wealth in Hector’s Case 
    Because Hector objected to the government’s use of finan‐
cial  evidence  and  its  corresponding  unexplained‐wealth  ar‐
gument, our review is for an abuse of discretion. Id. at 828. 
     The government produced sufficient evidence that Hector 
did not have a legitimate source of income. The government 
introduced evidence that on a mortgage application and ve‐
hicle  financing  applications,  Hector  represented  that  he 
worked at Platinum Motors. But the owner of Platinum Mo‐
tors testified that Hector was not an employee, and that Hec‐
tor merely withdrew a fraudulent paycheck so that it would 
appear that he had a legitimate job. That evidence is sufficient 
for a fact finder to conclude that Hector did not have legiti‐
mate income, making unexplained‐wealth evidence relevant. 
It is then a question for the jury whether Hector’s lavish life‐
style  was  the  result  of  legitimate  employment  at  Platinum 
Motors or of criminal activity. 
    Importantly, Hector does not argue on appeal that he had 
other legitimate sources of income that the government delib‐
erately withheld. He only reasserts that he was an employee 
of Platinum Motors—which was disputed by the testimony at 
trial and properly left to the jury to evaluate. 
    Hector  argues  that  the  government  did  not  satisfy  the 
third prong of Carrera because it must present an objective fi‐
nancial  picture  with  the  defendant’s  tax  returns  and  bank 
statements. Hector reads too much into the third prong of Car‐
rera. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                       31

    We have never said that there is a particular type of proof 
the government must use to show lack of legitimate income. 
See, e.g., Carrera, 259 F.3d at 828–29 (testimony of the defend‐
ant); United States v. Harris,  536 F.3d 798,  811  (7th Cir.  2008) 
(testimony  of  the  defendant’s  girlfriend),  overruled  on  other 
grounds by United States v. Corner, 598 F.3d 411 (7th Cir. 2010); 
United States v. Smith, 308 F.3d 726, 737 (7th Cir. 2002) (tax rec‐
ords). Rather, the type of evidence used may bear on the reli‐
ability of the evidence—a question for the jury—not its admis‐
sibility. Cf. Perry v. New Hampshire, 132 S. Ct. 716, 723 (2012) 
(“[S]tatutes  and  rules  ordinarily  govern  the  admissibility  of 
evidence, and juries are assigned the task of determining the 
reliability of the evidence presented at trial.”). 
    As an aside, we are not even sure that introduction of Hec‐
tor’s tax returns would have been probative of the legitimacy 
of his income. Presumably Hector’s tax returns would reflect 
the  income  he  received  from  Platinum  Motors’  payroll.  Re‐
porting his Platinum Motors’ income on a tax return does not 
transform  his  employment  with  that  company  from  illegiti‐
mate to legitimate. Rather, Corral’s and Flores’s testimony was 
that  Hector’s  employment  was  illegitimate  and  that  he  in‐
vested  in  Platinum  Motors  to  force  Corral  into  giving  him 
paychecks to make his income appear legitimate. That factual 
dispute was for the jury to resolve, not for the district court to 
resolve  when  deciding  whether  evidence  of  unexplained 
wealth was admissible. 
   All  this  is  to  say  that  the  district  court  did  not  abuse  its 
discretion  in  admitting  evidence  of  Hector’s  unexplained 
wealth, nor do we find any reason to believe that it abused its 
discretion  in  weighing  the  evidence  under  Rule  403  given 
32                   Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

Hector’s  extensive  wealth  despite  his  lack  of  legitimate  in‐
come. 
      b. Relevance of Unexplained Wealth in Lewellen’s Case 
    Because Lewellen did not object to the admission of his fi‐
nancial evidence or the government’s unexplained‐wealth ar‐
gument,8 our review is only for plain error. Carrera, 259 F.3d 
at 828. 
    At  issue,  again,  is  the  third  prong  of  Carrera,  which  re‐
quires  the  government  to  present  evidence  that  the  income 
“was not obtained through legitimate means.” Id. at 829. Lew‐
ellen’s argument, however, is distinct from that of Hector be‐
cause Lewellen undisputedly had some legitimate sources of 
income.  The  error  comes  from  the  government’s  failure  to 
fully present the extent of his legitimate income. 
    There  is  no  requirement  that  to  rely  on  an  unexplained‐
wealth  theory,  the  defendant  must  have  no  source  of  legiti‐
mate income. But where a defendant does have a legitimate 
source of income, it follows that in order to rely on a theory of 
unexplained wealth, the government must present sufficient 
evidence upon which a jury could conclude that the defend‐
ant’s wealth was inconsistent with his legitimate income. 


                                                 
8 The district court did order that objections raised by co‐Defendants ap‐

plied to every other Defendant. Although Hector objected to evidence of 
his unexplained wealth, the objection was made after all of Lewellen’s fi‐
nancial evidence had been admitted. In addition, Hector did not raise the 
specific  factual  argument  advanced  by  Lewellen—that  the  government 
could not argue he had unexplained wealth because it did not prove the 
amount of his legitimate income. Therefore, Lewellen’s specific objection 
was not preserved. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                 33

    As an initial matter, the government does not have to dis‐
prove  every  theoretically  possible  source  of  income.  In  Car‐
rera, the defendant’s testimony that he was unemployed was 
sufficient to argue that the $928 in cash in his wallet was “un‐
explained wealth.” Id. at 829. We did not require evidence that 
it was not the result of, say, an inheritance or settlement. 
    For  that  reason,  we  find  no  error  in  the  government  not 
disproving Lewellen’s claim of a workplace‐injury settlement 
or his wife’s car‐accident settlement. The only evidence of the 
existence of these sources of funds came from Lewellen’s hear‐
say statements to an associate when asked where he got all of 
his money. Moreover, the government did present some evi‐
dence that Lewellen’s workplace injury settlement was false 
because  his  CPD  file  made  no  mention  of  it.  The  jury  had 
enough information to evaluate the reliability of the existence 
of that income, and we decline to impose a requirement that 
the government conclusively disprove them. 
    With respect to  Lewellen’s homebuilding business, how‐
ever,  the  government  did  not  present  sufficient  evidence  to 
support an unexplained‐wealth theory. In fact, there was no 
evidence of the amount of legitimate income Lewellen earned 
in his homebuilding business. Without that evidence, it is im‐
possible to evaluate whether the money he was spending was 
inconsistent with the money he was earning. For that reason, 
the characterization of Lewellen’s wealth after 1999 as “unex‐
plained” was improper. 
    Any error, however, was not a plain error warranting re‐
trial. Most of the evidence introduced was admissible on a dif‐
ferent theory of relevance: excessive cash. Large amounts of 
cash  may  be  relevant  because  they  “show[]  co‐conspirators 
were  involved  in  a  large‐scale  [drug]  conspiracy.”  United 
34           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

States v. Duran, 407 F.3d 828, 837 (7th Cir. 2005) (alteration in 
original and internal quotation marks omitted); see also United 
v.  States  Chavis,  429  F.3d  662,  669–70  (7th  Cir.  2005)  (large 
amount of cash relevant evidence of drug conspiracy). 
    Lewellen’s  use  of  large  amounts  of  cash  was  inde‐
pendently relevant as evidence of his involvement in a drug 
conspiracy, especially in light of the fact that witnesses testi‐
fied  that  his  use  of  the  cash  in  the  particular  circumstances 
was  unusual.  See  United  States  v.  $242,484.00,  389  F.3d  1149, 
1161 (11th Cir. 2004) (“A common sense reality of everyday life 
is that legitimate businesses do not transport large quantities 
of cash rubber‐banded into bundles.”). Therefore, any error in 
admission  of  cash  evidence  on  a  theory  of  unexplained‐
wealth did not prejudice Lewellen. 
   There are a few pieces of evidence the government intro‐
duced,  however,  that  are  not  cash:  Lewellen’s  $1.2  million 
down payment on land to build a subdivision; his company’s 
ownership of a $125,000 excavator; and the value of the cars 
he purchased that was not in cash. Additional evidence about 
Lewellen’s  business,  namely,  that  he  also  wrote  checks  for 
hundreds of thousands of dollars, was elicited by Lewellen in 
support of his argument that any cash he was spending was a 
small portion of his company’s purchases. 
   Any erroneous admission of the other financial evidence 
did not prejudice Lewellen. In fact, it supports Lewellen’s the‐
ory that he ran a successful business venture with legitimate, 
high‐value  transactions.  Lewellen  argued  this  point  in  clos‐
ing. Because the jury was able to evaluate the probative value 
of Lewellen’s wealth, we find that any improperly admitted 
evidence of non‐cash expenditures could not have impacted 
the verdict. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                   35

   H. Out‐of‐Court Identification of Sparkman 
   Sparkman argues that the district court improperly admit‐
ted  Avila’s  identification  because  the  identification  was  im‐
permissibly suggestive. 
    Avila,  a  kidnapping  victim,  testified  at  trial  but  did  not 
identify Sparkman in court as his assailant. Instead, the gov‐
ernment introduced Exhibit 376, a photo array of six African‐
American  males  that  Avila  was  shown  in  December  2009. 
Avila testified that he initialed the photo of the man who en‐
tered his home. Avila’s initials in Exhibit 376 appeared on a 
photo of Sparkman. 
    After  Avila  testified,  the  government  recalled  Officer 
Healy to describe the circumstances of Avila’s identification. 
Officer Healy testified that he interviewed Avila in December 
2009 and showed him photo spreads to “see if he could iden‐
tify any of the offenders in the home invasion or the prior in‐
cidents.” (Trial Tr. 4458.) Sparkman objected to the testimony, 
arguing that it was hearsay and improper bolstering. 
    The district court overruled the objections, on the condi‐
tion that Officer Healy not testify that Avila identified Spark‐
man. Officer Healy then testified that he assembled the photo 
spreads using driver’s license photos and mug shots of per‐
sons  that  looked  like  Sparkman  and  told  Avila  to  initial  a 
photo if he recognized it to be the individual who entered his 
home. 
   Sparkman argues both that the photo array itself should 
have  been  suppressed  because  it  is  unduly  suggestive  and 
that Officer Healy’s testimony about the photo array was in‐
admissible hearsay and improper bolstering. 
36             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

   Although we review a district court’s interpretation of the 
law and rules of evidence de novo, its ultimate decision to ad‐
mit or exclude evidence is reviewed for an abuse of discretion. 
United States v. Rogers, 587 F.3d 816, 819 (7th Cir. 2009). 
      1. Admission of the Photo Array 
     On appeal, Sparkman argues that the photo array was un‐
duly  suggestive  in  violation  of  due  process.  Manson  v. 
Brathwaite, 432 U.S. 98, 113 (1977). But Sparkman has waived 
(and  not  merely  forfeited)  any  argument  about  the  sugges‐
tiveness of the photo array because he did not file a “motion 
to  suppress”  the  photo  array  prior  to  trial.  Fed.  R.  Crim.  P. 
12(b)(3)(C); United States v. Acox, 595 F.3d 729, 733–34 (7th Cir. 
2010). 
   Sparkman  attempts  to  distinguish  Acox  on  the  grounds 
that Acox involved in‐court testimony about the illegal out‐of‐
court  identification,  whereas  here,  he  was  objecting  to  the 
photo array itself. That is irrelevant. 
    The operative question is whether Sparkman’s objection is 
in fact a “motion to suppress.” Acox, 595 F.3d at 733. As Acox 
makes clear, a “motion to suppress” is any objection outside 
the Rules of Evidence: 
         Nothing in the Rules of Evidence allows a court to 
         reject relevant, inculpatory evidence seized from the 
         defendant’s home, heard during a wiretap, based on 
         his confession, or derived from a lineup. In order to 
         have such evidence excluded, a defendant must rely 
         on some norm that is outside the Rules of Evidence. 
         That’s the line between motions to suppress, which 
         must  be  made  before  trial,  and  objections,  which 
         may be made during trial. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                       37

Id. 
    On appeal,9 Sparkman’s objection to the photo array is not 
an objection based on the Rules of Evidence; it is one based on 
due process. Therefore, it is a “motion to suppress” that had 
to be filed prior to trial. Fed. R. Crim. P. 12(b)(3)(C). 
    That  is  not  the  end  of  the  inquiry,  however,  because  the 
district  court  may  still  consider  an  untimely  motion  “if  the 
party shows good cause.” Fed. R. Crim. P. 12(c)(3). Sparkman 
did not make any motion to the district court about the alleg‐
edly suggestive identification, nor did he develop a record as 
to whether there was good cause for not making the motion 
before trial. Thus, we may only review “whether, if a motion 
for relief had been made and denied, the district court would 
have  abused  its  discretion  in  concluding  that  the  defense 
lacked good cause.” Acox, 595 F.3d at 732. In other words, we 
must place  ourselves in the district  court’s place at  the  time 
the evidence was introduced and determine whether, at that 
time, good cause existed to excuse Sparkman’s untimeliness. 
    Sparkman argues that the record below establishes good 
cause for not filing a pretrial motion to suppress. Specifically, 
he argues that “trial counsel was apparently confused about 
Exhibit  376  having  only  six  people  in  it  when  Avila  was 
shown many more photos including some of people of differ‐
ent races … than Sparkman. … Trial counsel was clearly sur‐
prised by Exhibit 376 and neither the judge nor the prosecutor 
argued that this objection should have been raised in a motion 
to suppress ….” (Sparkman’s Reply Br. 3–4.) 


                                                 
9 Sparkman objected to the photo array at trial, but not on the ground that 

the photo array was “unduly suggestive.” 
38            Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

    But Sparkman’s argument is a mischaracterization of the 
record.  Sparkman’s  counsel  did  not  indicate  surprise  at  the 
existence of Exhibit 376. He never said he was unaware of the 
exhibit or that he did not know Avila was shown a photo ar‐
ray of six African‐American men. 
   Rather,  his  objection  was  for  a  lack  of  foundation  neces‐
sary to admit the exhibit. The objection arose from the follow‐
ing testimony: 
        Q: Now, in December of 2009, did agents from the 
        DEA come and speak to you about what happened 
        at your house? 
        A: Yes. 
        Q:  And  at  that  time  did  they  show  you  a  series  of 
        photographs of African‐American men? 
        A:  They  showed  me  a  lot  of  pictures  of  different 
        races, I think. 
(Trial. Tr. 3830.) 
   When the government sought to introduce the exhibit of 
only African‐American males, Sparkman objected. During a 
sidebar, he explained the basis for his objection: 
        [Sparkman]:  The  point  is  that  they  have  not  estab‐
        lished that they showed him separately some kind 
        of an array of African‐Americans. All he said is he 
        saw a bunch of photos, over 120. 
(Id. at 3832.) 
   After continued discussions during sidebar, the following 
occurred: 
        The Court: … We know he was shown an array of 
        only African‐Americans. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                  39

       [Sparkman]: We don’t know that. 
       The Court: Otherwise there would have been a mo‐
       tion to suppress. 
       [Sparkman]: He was not asked that question. 
       The Court: And you say he has to be asked that ques‐
       tion? 
       [Sparkman]: I think he should be. He said he saw 120 
       photos. 
(Id. at 3836 (emphasis added).) 
    Sparkman was not objecting on the grounds that he was 
unaware of the exhibit, but rather on the ground that the wit‐
ness had not testified that he was separately shown an array 
of six African‐American men—a proper trial objection based 
on lack of foundation. 
   An  objection  on  other  grounds  does  not  establish  good 
cause for not filing a motion to suppress the photo array be‐
cause  of  its  undue  suggestiveness.  Because  Sparkman  does 
not direct us to any other evidence in the record to establish 
good cause for not filing the motion to suppress before trial, 
we  cannot  say that  the district court would have abused its 
discretion in denying it at trial as untimely. 
   2. Officer’s Testimony about the Out‐of‐Court Identification 
    We turn now to Sparkman’s argument that Officer Healy’s 
testimony about the circumstances of Avila’s identification is 
inadmissible hearsay and improper bolstering. 
    Hearsay  is  “a  statement  that:  (1)  the  declarant  does  not 
make while testifying at the current trial or hearing; and (2) a 
party offers in evidence to prove the truth of the matter as‐
serted.” Fed. R. Evid. 801(c). Officer Healy’s testimony about 
40           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

assembling the photo array is not hearsay because it is not an 
“out‐of‐court statement.” Officer Healy was simply recount‐
ing his own conduct in creating the photo array, namely that 
he “used driver’s license photos or mug shots …” and “[t]ried 
to find pictures that were similar to the—our suspect.” (Trial 
Tr.  4468.)  There  is  no  “out‐of‐court  statement”  contained 
therein; these are statements Officer Healy made in court. 
   There  are,  however,  two  out‐of‐court  statements.  Officer 
Healy testified that he “[t]old [Avila] that the person who or 
persons  who  entered  his  house  may  or  may  not  be  in  this 
group of photos.” (Id.) Officer Healy also testified that he told 
Avila “[t]o put his initials on the photo.” (Id.) 
    Despite being out‐of‐court statements, these are not hear‐
say because they are not being used “to prove the truth of the 
matter asserted.” In fact, neither of these statements can even 
be true or false. That is because “an order … is not capable of 
being true or false, and thus it is not offered for the truth of 
any matter asserted.” United States v. Keane, 522 F.2d 534, 558 
(7th Cir. 1975); see also United States v. Robinzine, 80 F.3d 246, 
252 (7th Cir. 1996) (“In fact, the statement by [the declarant] 
was not even a factual one; it was a request or an order that 
did not actually assert anything. It could not be hearsay, since 
it made no assertion of fact that could be true or false.”). In‐
stead, the statements are used for the purpose of showing that 
Officer  Healy  gave  the  instructions  in  order  to  rebut  Spark‐
man’s insinuation that Officer Healy conducted a suggestive 
identification procedure. 
    Sparkman, however, places great weight on the fact that 
by saying that he told Avila “[t]o put his initials on the photo” 
and by showing Exhibit 376 with Avila’s initials on it, it was 
the functional equivalent of Officer Healy testifying that Avila 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                         41

told him the perpetrator was Sparkman—an assertion admit‐
ted for its truth. (Trial Tr. 4468.) 
    But Federal Rule of Evidence 801(d)(1)(C) excludes from 
hearsay  a  statement  where  “[t]he  declarant  testifies  and  is 
subject to cross‐examination about a prior statement, and the 
statement … identifies a person as someone the declarant per‐
ceived earlier.” Therefore, even if Officer Healy had testified 
that Avila said Sparkman was the perpetrator, his testimony 
would be excluded from hearsay under 801(d)(1)(C). All that 
the rule requires is that the declarant testifies and is subject to 
cross‐examination, which Avila was, and that the statement is 
one of identification, which this was. 
    Contrary  to  Sparkman’s  argument,  there  is  no  per  se  re‐
quirement  in  Rule  801(d)(1)(C)  that  the  witness  “forgets,  or 
changes, his testimony at trial.” United States v. Foster, 652 F.3d 
776, 788–89 (7th Cir. 2009) (internal quotation marks omitted). 
Rather,  a  witness  being  unable  to  make  an  identification  at 
trial is just one example of a common circumstance in which 
Rule 801(d)(1)(C) is invoked. See United States v. Brink, 39 F.3d 
419, 426 (3d Cir. 1994) (noting that “[g]enerally, evidence is ad‐
mitted under Rule 801(d)(1)(C) when a witness has identified 
the  defendant  in  a  lineup  or  photospread,  but  forgets,  or 
changes, his testimony at trial” (emphasis added)). That does 
not mean, however, that there is an extra‐textual requirement 
that the witness actually forgets or changes his identification. 
No such requirement exists. 10 

                                                 
10 Sparkman argues that testimony about the identification could not be 

admitted  under  Rule  801(d)(1)(C)  because  the  identification  was  imper‐
missibly suggestive. Sparkman points to United States v. Kaquatosh, 242 F. 
Supp. 2d 562 (E.D. Wis. 2003), for support. In that case, the district court 
42                   Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

    Sparkman also argues that permitting Officer Healy to tes‐
tify  about  the  circumstances  surrounding  Avila’s  identifica‐
tion amounts to improper bolstering. “Bolstering is the prac‐
tice of offering evidence solely for the purpose of enhancing a 
witness’s  credibility  before  that  credibility  is  attacked. … 
Once a witness’s credibility has been attacked, however, the 
non‐attacking party is permitted to admit evidence to rehabil‐
itate  the  witness.”  United  States  v.  Lindemann,  85  F.3d  1232, 
1242  (7th  Cir.  1996)  (citation  and  internal  quotation  marks 
omitted). 
    The  testimony  admitted  in  this  case  from  Officer  Healy 
was  not  improper  bolstering  of  Avila’s  identification  testi‐
mony. Rather, Officer Healy’s testimony was to specific facts 
within  his  own  personal  knowledge—his  creation  of  the 
photo array and the instructions he gave. Even assuming that 
describing facts within his knowledge enhanced Avila’s cred‐
ibility, it was not improper bolstering because Avila’s credibil‐
ity—namely, his ability to identify the perpetrator—had been 
attacked. The defense on cross‐examination had already tried 
to  show  that  Avila’s  memory  was  faulty  and  that  he  had 
changed his descriptions. Officer Healy’s testimony was used 
                                                 
indicated  that  Rule  801(d)(1)(C)  is  limited  to  identifications  that  are  not 
impermissibly suggestive to “prevent Rule 801(d)(1)(C) from becoming an 
end run around the constitutional standards governing pre‐trial identifi‐
cations.” Id. at 564. 
Sparkman’s  reliance  on  Kaquatosh  misses  the  point.  Sparkman  never  es‐
tablished that there was an impermissibly suggestive photo array because 
he did not file a motion to suppress the photo array before trial, at which 
time  the  suggestiveness  (or  lack  thereof)  would  have  been  adjudicated. 
Kaquatosh  instead  stands  for  the  obvious  proposition  that  Rule 
801(d)(1)(C) cannot be used to override a valid motion to suppress, a mo‐
tion Sparkman waived. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                  43

to rehabilitate Avila’s identification by rebutting the defense’s 
insinuation that the identification procedure was suggestive. 
    Moreover, the district court did not abuse its discretion in 
concluding that the probative value of Healy’s description of 
how  he  prepared  the  photo  array  was  substantially  out‐
weighed by unfair prejudice, in particular given the defense’s 
attempts to discredit Avila’s identification from the photo ar‐
ray. See Fed. R. Evid. 403. 
   I. Validity of Cardena’s Convictions 
   Cardena  argues  that  there  was  insufficient  evidence  to 
sustain his convictions, in part because the district court im‐
properly admitted (1) his offer to cooperate with law enforce‐
ment  and  (2)  statements  of  co‐conspirators.  Because  Car‐
dena’s evidentiary challenges are without merit, we find that 
the evidence was sufficient to sustain his convictions. 
    Cardena was charged with narcotics conspiracy and nar‐
cotics  possession  arising  from  his  participation  in  the  Joliet 
robbery. Co‐conspirator Flores was the main witness against 
him. Flores testified that in 2006, Hector called him and told 
him  to  meet  him  in  Joliet  and  “come  ready”  with  Cardena. 
(Trial Tr. 2095.) At the meeting, Hector and Jorge told Flores, 
Cardena,  and  Sparkman  that  they  were  watching  and  in‐
tended to rob a “house that has drugs in it.” (Id. at 2096.) 
    Flores  testified  that  they  did  commit  the  robbery.  Flores 
said he went to the front door, while Cardena and the other 
co‐conspirators went around the back of the house. Finding 
the house empty, Cardena entered through the back door and 
let Flores in the front door. The group searched the house and 
found fifteen boxes filled with plastic‐wrapped cocaine. They 
loaded the boxes into their vehicle and left. 
44             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

    Based on information from Flores, law enforcement went 
to interview Cardena for the first time on April 8, 2010. They 
told  Cardena  they  were  investigating  kidnappings  and  co‐
caine theft from the Joliet house. Agent Reynolds and Officer 
Healy  testified  that  Cardena  said  he  did  help  steal  cocaine 
from  the  Joliet  house  by  loading  the  boxes  into  the  vehicle. 
Cardena initially agreed to cooperate. Later that same day, he 
called the officers and told them that he was interested in co‐
operating, but that his lawyer had advised him not to talk to 
them. Phone records confirm that Officer Healy and Cardena 
spoke that evening. 
   It was not until January 3, 2011, that Cardena encountered 
law enforcement again. This time, they went to his house to 
arrest  him.  Agent  Reynolds  testified  that  after  placing  Car‐
dena under arrest, Cardena “asked if there was information 
that he  could  provide  regarding  other individuals that may 
help him.” (Trial Tr. 4493.) 
      1. Admissibility of Cardena’s Offer to Cooperate 
    Cardena moved in limine to bar evidence of his post‐arrest 
question  to  Agent  Reynolds,  in  which  he  asked  if  he  could 
help himself by providing information about the others. The 
district court denied the motion. 
    We review a district court’s interpretation of the rules of 
evidence de novo, but we review its ultimate decision to admit 
or exclude evidence for an abuse of discretion. Rogers, 587 F.3d 
at 819. 
   Cardena argues that his question to the officer is hearsay 
that does not fall within the exception to hearsay for a state‐
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321               45

ment against penal interest. Fed. R. Evid. 804(b)(3). He con‐
tends that a statement intended to “curry favor” with the gov‐
ernment is not a statement against penal interest. 
    Cardena’s reliance on Rule 804(b)(3) is misplaced. His of‐
fer to cooperate is a non‐hearsay statement of a party oppo‐
nent admissible under Rule 801(d)(2)(A), which does not in‐
clude any requirement that the statement be inculpatory. As 
we  have  explained  before,  statements  admitted  under  Rule 
801(d)(2)(A)  “need  neither  be  incriminating,  inculpatory, 
against interest, nor otherwise inherently damaging to the de‐
clarant’s  case.  Rule  801(d)(2)(A)  simply  admits  those  state‐
ments made by one party, but offered as evidence by the op‐
posing party.” United States v. Reed, 227 F.3d 763, 770 (7th Cir. 
2000). Cardena’s offer to cooperate was a statement made by 
him offered against him by the opposing party, and therefore 
was  admissible  under  Rule  801(d)(2)(A)  as  a  statement  of  a 
party opponent. 
    Cardena also argues that his post‐arrest offer to cooperate 
should have been excluded because it was not relevant. Fed. 
R. Evid. 401 & 402. It appears that we have not yet held that 
offers to cooperate are relevant evidence tending to show con‐
sciousness of guilt. See United States v. Lowis, 174 F.3d 881, 884–
85 (7th Cir. 1999) (declining to evaluate whether offers to co‐
operate are relevant as consciousness of guilt). Three sister cir‐
cuits that have considered the question have concluded that 
an offer to cooperate is probative of consciousness of guilt. See 
United States v. McCauley, 715 F.3d 1119, 1126 (8th Cir. 2013); 
United States v. Levy, 578 F.2d 896, 901–02 (2d Cir. 1978); United 
States v. Galloway, 274 F. App’x 241, 248 (4th Cir. 2008). 
    We agree with our sister circuits: an offer to cooperate to 
get oneself out of trouble is relevant evidence tending to show 
46                  Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

consciousness of guilt. See Fed. R. Civ. P. 401. Cardena’s ques‐
tion  asking  if  he  could  help  himself  by  giving  information 
about the others tends to show that Cardena was somehow 
involved in the criminal activity. Admitting to having infor‐
mation about the crime and attempting to help himself after 
he had already been arrested implies some level of involve‐
ment in the crime. 
    Relevance, however, is not the end of the inquiry because 
relevant evidence may still be excluded if its probative value 
is substantially outweighed by the danger of unfair prejudice. 
Fed. R. Evid. 403. The district court did not abuse its discre‐
tion in admitting the evidence. Cardena’s offer to cooperate is 
quite  probative  of  his  involvement  in  criminal  activity  be‐
cause a person who is innocent of all wrongdoing would not 
likely make an offer to cooperate in exchange for getting him‐
self out of trouble. Cardena has also not explained how there 
is any danger of unfair prejudice resulting from the admission 
of the statement; it is relevant, probative, and is not emotion‐
ally  charged  like  the  typical  evidence  excluded  under  Rule 
403. See United States v. Vretta, 790 F.2d 651, 655 (7th Cir. 1986). 
Thus, we conclude that the district court did not abuse its dis‐
cretion in admitting it. 
      2. Co‐Conspirator Statements Against Cardena 
   Cardena11 also argues that the district court erred in its ad‐
mission of co‐conspirator statements against him. 

                                                 
11  In  his  brief, Hector “adopt[ed]”  this  argument,  which  is  contained in 

Cardena’s brief. To the extent that the challenge is applicable to both De‐
fendants—i.e., the district court’s alleged failure to make a clear ruling—
we will address it. Most of Cardena’s argument, however, relates solely to 
his unique factual situation. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                     47

    Before trial, the government filed a Santiago proffer outlin‐
ing  the  co‐conspirator  statements  it  intended  to  use  at  trial. 
Fed.  R.  Evid.  801(d)(2)(E);  United  States  v.  Santiago,  582  F.2d 
1128, 1131 (7th Cir. 1978), overruled on other grounds by Bourjaily 
v. United States, 483 U.S. 171 (1987). The proffer summarized 
the conspiracies, the crimes committed in furtherance of the 
conspiracies,  and co‐conspirator  statements the  government 
intended to introduce against particular Defendants. 
    Cardena responded to the proffer, arguing that his role in 
the conspiracy was not adequately explained and noting that 
the only statements that the government listed regarding Car‐
dena was the testimony of Flores regarding the 2006 Joliet rob‐
bery. After recounting the statements, Cardena wrote: “If the 
Court were to grant the government’s request to use co‐con‐
spirator statements as evidence against Cardena, it should be 
limited to these specific statements.” (R. 546 at 2.) His primary 
contention in his response was that the court would need to 
provide  a  limiting  instruction  for  co‐conspirator  statements 
about any other crimes. 
   On November 14, 2011, the district court held a hearing on 
the proffer and stated: 
        Let’s talk about Santiago. I am going to tell you what 
        problems  I  found  with  the  Santiago  presentation. 
        And you can assume that if I don’t point something 
        out as a problem, I found that the government pre‐
        sented  enough  evidence  to  meet  its  initial  Santiago 
        burden.  
(Hr’g Tr. 190–91, Nov. 14, 2011.) 
   The  court  then  discussed  its  two  reservations  about  the 
proffer and excluded only co‐conspirator statements against 
48           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

Lewellen from 1996 to 1998. No Defendant requested a more 
definitive ruling on the Santiago proffer. 
    At trial, Flores testified about the Joliet robbery, including 
the conversation in which Hector and Jorge told Cardena that 
they wanted  to rob a “house that has drugs in it.” (Trial Tr. 
2096.) Cardena did not object to Flores’s testimony. 
    In  his  post‐trial  motion  for  a  new  trial,  Cardena  argued 
that the district court did not make a clear ruling on the San‐
tiago proffer. The district court rejected that argument: 
       With  regard  to  the  Santiago  proffer,  the  court  dis‐
       cussed  the  issues  it  had  with  the  proffer  at  length 
       with counsel …. The record establishes that all of the 
       parties  understood  the  proffer  to  have  generally 
       been accepted, save for those particular issues that 
       the court raised in a hearing on the matter. … To the 
       extent that the court did not enter a formal written 
       ruling  on  the  Santiago  proffer,  there  is  no  harm  to 
       Cardena.  The  co‐conspirator  statements  admitted 
       into evidence were adequately supported by proof 
       of the conspiracies to which they related. 
(R. 1063 at 1.) 
    Generally,  we  review  a  district  court’s  factual  findings 
with  respect  to  a  Santiago  proffer  made  pursuant  to  Rule 
801(d)(2)(E) for clear error. Alviar, 573 F.3d at 540. Defendants, 
however, did not object on the grounds that there was not a 
clear ruling on the Santiago proffer, so we review that issue for 
plain error. See United States v. Stephenson, 53 F.3d 836, 843 (7th 
Cir. 1995). 
   Federal Rule of Evidence 801(d)(2)(E) deems a statement 
to not be hearsay if it is “offered against an opposing party 
[and] … was made by the party’s coconspirator during and in 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                49

furtherance  of  the  conspiracy.”  District  courts  must  make  a 
preliminary determination of admissibility of co‐conspirator 
statements. See Bourjaily, 483 U.S. at 175. 
    This court has approved doing so through the use of a pre‐
trial Santiago proffer. With a Santiago proffer, a district court 
may  “conditionally  admit  coconspirator  statements”  if  the 
government  makes  a  showing  that  it  can  and  will  meet  the 
requirements  for  admissibility  during  trial.  United  States  v. 
Haynie, 179 F.3d 1048, 1050 (7th Cir. 1999). If, however, after 
the government rests, it “has not met its burden to show that 
the statements are admissible, the defendant can move for a 
mistrial or to have the statements stricken.” Id. 
    Cardena’s first claim is that the district court did not rule 
on the Santiago proffer at all. That claim is meritless. The dis‐
trict court made an oral ruling on the Santiago proffer, which 
is not improper. See United States v. Yoon, 128 F.3d 515, 525 (7th 
Cir. 1997) (reviewing oral Santiago‐proffer ruling). The district 
court informed the parties that it “found that the government 
presented  enough  evidence  to  meet  its  initial  Santiago  bur‐
den,” with the exception of a few issues, which the court then 
discussed. (Hr’g Tr. 190–91, Nov. 14, 2011.) The court’s ruling 
was clear, was reiterated on multiple occasions, and was re‐
lied  upon  by  Defendants  during  trial.  Moreover,  Cardena 
never asked for a clarification of the ruling. See United States 
v. Downs, 230 F.3d 272, 274 (7th Cir. 2000) (rejecting argument 
that ruling was unclear where the defendant “never asked the 
court for clarification”). 
    Cardena’s second challenge on appeal is that admission of 
Flores’s  testimony  was  improper  because  Agent  Reynolds’s 
testimony that Cardena told him  he had participated  in  the 
50             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

Joliet  robbery  was  insufficient  to  corroborate  Flores’s  testi‐
mony. 
    We find no error in the district court’s admission of Flores’s 
testimony against Cardena. Agent Reynolds’s testimony that 
Cardena offered to cooperate is admissible and corroborates 
Cardena’s  participation.  Coconspirator  Flores  testified  that 
he, along with Cardena, Hector, and Jorge, robbed the house 
in Joliet for cocaine. The evidence at trial was sufficient to find 
that  a  conspiracy  existed,  that  Cardena,  Hector,  Jorge,  and 
Flores  were  members,  and  that  the  statements  were  made 
during and in furtherance of the conspiracy. Bourjaily, 483 U.S. 
at 175. 
      3. Sufficiency of the Evidence to Convict Cardena 
     Finally, Cardena challenges the sufficiency of the evidence 
to  sustain  his  convictions,  arguing  that  the  government  did 
not  present  evidence  to  prove  that  he  conspired  to  commit 
robbery of a controlled substance. 
    When “reviewing a challenge to the sufficiency of the evi‐
dence, we view all the evidence and draw all reasonable in‐
ferences in the light most favorable to the prosecution and up‐
hold the verdict if any rational trier of fact could have found 
the  essential  elements  of  the  crime  beyond  a  reasonable 
doubt.”  United  States  v.  Khattab,  536  F.3d  765,  769  (7th  Cir. 
2008) (internal quotation marks omitted). We will not “weigh 
the evidence or second‐guess the jury’s credibility determina‐
tions.” United States v. Stevens, 453 F.3d 963, 965 (7th Cir. 2006) 
(internal quotation marks omitted). 
  We  have  already  established  that  co‐conspirator  state‐
ments and testimony about Cardena’s offer to cooperate were 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                   51

admissible  evidence.  The  remaining  question  is  whether  it 
was sufficient to support Cardena’s conviction. 
    A conspiracy charge pursuant to 21 U.S.C. § 846 requires 
the government to prove beyond a reasonable doubt that (1) 
“a conspiracy existed” and (2) the “defendant knowingly and 
willfully participated” in it. Smith v. United States, 133 S. Ct. 
714,  719  (2013).  To  establish  knowing  and  willful  participa‐
tion, “[t]he government must put forth substantial evidence 
that the defendant knew of the illegal objective of the conspir‐
acy and agreed to participate.” United States v. Salinas, 763 F.3d 
869, 877 (7th Cir. 2014) (internal quotation marks omitted). In 
the  context  of  a  narcotics  conspiracy,  the  government  must 
prove the defendant knew “that the substance in question is a 
controlled substance.” Id. 
    Cardena does not spend much time arguing that the gov‐
ernment did not prove that a conspiracy existed and that he 
knowingly  and  willfully  participated  in  it.  The  evidence  is 
sufficient to support that conclusion. Flores’s testimony that 
the  group  agreed  to  rob  the  house  in  Joliet  and  did  rob  the 
house  in  Joliet  demonstrates  the  conspiracy’s  existence.  Flo‐
res’s  testimony  is  corroborated  by  Cardena’s  own  acknowl‐
edgment to the officers that he participated in the Joliet rob‐
bery. 
   Instead, Cardena primarily argues that the evidence was 
insufficient to prove that he knew they were stealing cocaine. 
We disagree. The evidence is sufficient to find that he know‐
ingly  and  willfully  participated  in  a  conspiracy  to  steal  co‐
caine. Flores testified that at the in‐person meeting Hector and 
Jorge told the group they would be robbing a house that had 
52                   Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

drugs in it, and that they did find cocaine in the house. Defi‐
ciencies in Flores’s testimony were fully explored and argued 
to the jury. 
   Moreover, Agent Reynolds testified that he had no doubt 
that Cardena told him he participated in stealing boxes of co‐
caine from the house in Joliet. The fact that Agent Reynolds 
did not include the mention of “cocaine” in his first interview 
report was argued to the jury. 
    The testimony adduced at trial was sufficient for a rational 
juror to find beyond a reasonable doubt that Cardena know‐
ingly and willfully participated in a narcotics conspiracy. Car‐
dena was told before the robbery they were looking for drugs, 
and  Cardena  admitted  to  law  enforcement  that  he  helped 
steal cocaine. The credibility of Flores’s and Agent Reynolds’s 
testimony was before the jury, and it found them to be credi‐
ble. 
      J. § 924(c) Convictions in Light of Johnson v. United States12 
    Defendants Jorge, Hector, and Sparkman argue that their 
convictions on counts 8 and 11 for using a firearm during a 
crime of violence, 18 U.S.C. § 924(c)(1)(A), must be reversed 
in light of Johnson v. United States, 135 S. Ct. 2551 (2015). We 
disagree. 
   Although Johnson itself had not been decided at the time 
of Defendants’ trials, Defendants could have raised the issue. 
They  did  not,  meaning  that  “our  review  is  for  plain  error.” 
United States v. Hurlburt, No. 14‐3611, 2016 WL 4506717, at *2 


                                                 
12 Defendants requested supplemental briefing on this issue after the case 

was argued. We granted the motion on July 12, 2016. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                  53

(7th Cir. Aug. 29, 2016). To correct a forfeited error, a defend‐
ant must prove that (1) there was an error; (2) the error was 
plain; (3) the error affected the defendant’s substantial rights; 
and (4) the error “seriously impugn[s] the fairness, integrity, 
or public reputation of judicial proceedings.” United States v. 
Anderson, 604 F.3d 997, 1002 (7th Cir. 2010). 
   The  first step in  our analysis is  to  answer whether  there 
was  an  error.  Johnson  held  that  the  “residual  clause”  of  the 
Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), was 
unconstitutionally  vague  in  violation  of  the  Due  Process 
Clause. 135 S. Ct. 2551 at 2557. That provision defined “vio‐
lent felony” as: 
       [A]ny crime punishable by imprisonment for a term 
       exceeding one year … that— 
           (i) has as an element the use, attempted use, 
           or  threatened  use  of  physical  force  against 
           the person of another; or 
           (ii) is burglary, arson, or extortion, involves 
           use  of  explosives,  or  otherwise  involves  con‐
           duct that presents a serious potential risk of phys‐
           ical injury to another 
18  U.S.C.  § 924(e)(2)(B)(ii)  (emphasis  added).  The  residual 
clause allowing conviction for conduct that “presents a seri‐
ous  potential  risk  of  physical  injury  to  another”  is,  the  Su‐
preme  Court  held,  unconstitutionally  vague.  Johnson,  135  S. 
Ct. at 2557. 
   Defendants’  convictions  were  under  18  U.S.C.  § 924(c), 
which prohibits use of a firearm during a crime of violence. 
The term “crime of violence” for purposes of that section is 
defined as: 
54             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

        [A]n offense that is a felony and— 
            (A) has as an element the use, attempted use, 
            or  threatened  use  of  physical  force  against 
            the person or property of another, or 
            (B) that by its nature, involves a substantial risk 
            that physical force against the person or property 
            of another may be used in the course of commit‐
            ting the offense. 
§ 924(c)(3) (emphasis added). Subsection (B) is virtually indis‐
tinguishable from the clause in Johnson that was found to be 
unconstitutionally vague. 135 S. Ct. at 2557.  
    Moreover, in United States v. Vivas‐Cejas, 808 F.3d 719, 721 
(7th  Cir.  2015),  we  applied  Johnson  and  found  that  it  invali‐
dated the residual clause in 18 U.S.C. § 16(b), which defined a 
crime  of  violence  to  include  “a  felony  that,  by  its  nature,  in‐
volves  a  substantial  risk  that  physical  force  against  the  person  or 
property of another may be used in the course of committing the of‐
fense.” The clause invalidated in Vivas‐Cejas is the same resid‐
ual  clause  contained  in  the  provision  at  issue,  18  U.S.C. 
§ 924(c)(3)(B). Accordingly, we hold that the residual clause in 
18 U.S.C. § 924(c)(3)(B) is also unconstitutionally vague. 
    Having  decided  that  subsection  (B)  is  unconstitutionally 
vague, we must then decide whether Defendants’ convictions 
actually violated Johnson. For if their underlying convictions 
“ha[ve] as an element the use, attempted use, or threatened 
use  of  physical  force  against  the  person  or  property  of  an‐
other,” they may be sustained under subsection (A). See Daw‐
kins v. United States, 809 F.3d 953, 954 (7th Cir. 2016). 
   The  crime  of  violence  underlying  Defendants’  § 924(c) 
convictions was kidnapping in violation of 720 ILCS 5/10‐1, 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                   55

5/10‐2. In determining whether the statute qualifies as a crime 
of violence, we apply the “categorical approach” and look to 
the statutory definition to see whether the elements of the of‐
fense satisfy § 924(c)(3)(A). See Taylor v. United States, 495 U.S. 
575, 600 (1990). 
   The Illinois kidnapping statute provides: 
         (a) A person commits the offense of kidnapping 
       when he or she knowingly: 
               (1) and secretly confines another against his 
           or her will; 
               (2) by force or threat of imminent force car‐
           ries another from one place to another with in‐
           tent secretly to confine that other person against 
           his or her will; or 
               (3) by deceit or enticement induces another 
           to go from one place to another with intent se‐
           cretly to confine that other person against his or 
           her will. 
720  ILCS  5/10‐1.  The  third  section—by  “deceit  or  entice‐
ment”—does not have the use, or threatened use, of force as 
an  element,  undoubtedly  taking  it  outside  of  the  scope  of 
§ 924(c)(3)(A). 
    In  such  situations,  courts  have  sometimes  applied  the 
modified categorical approach to statutes that list alternative 
“elements” of committing the offense. In  the  modified  cate‐
gorical approach, courts may look to so‐called Shepard mate‐
rial  to  discern  which  alternative  element  supported  the  de‐
fendant’s conviction. As the Supreme Court’s recent opinion 
in United States v. Mathis, 136 S. Ct. 2243 (2016), makes clear, 
where  there  is  a  disjunctive  state  statute,  the  court  must  be 
56                   Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

careful to distinguish “elements”—which “the jury must find 
beyond  a  reasonable  doubt  to  convict”—and  “alternative 
means”—which are “various factual means of committing a 
single element.” See id. at 2248–49. The former type of statute 
would be divisible because it lists elements in the alternative, 
thus defining multiple crimes. Id. at 2249. 
    Here, the statute is divisible. The Illinois kidnapping stat‐
ute does not list multiple elements with separate methods of 
satisfying each element; rather, the statute lists three separate 
ways of committing kidnapping. The Illinois appellate court 
has  referred  to  subsections  (a)(1),  (a)(2),  and  (a)(3)  as  three 
“theories” of kidnapping, each with its own constituent “ele‐
ments” that must be found by the jury. People v. Robinson, No. 
1‐13‐0484, 2016 WL 3384989 (Ill. App. Ct. 2016). In that case, 
the  prosecution  chose  to  charge  a  particular  theory,  thereby 
taking on the burden of proving that theory. The interpreta‐
tion of Illinois kidnapping as divisible is consistent with Illi‐
nois’s  model  jury  instructions,  which  suggests  that  the  jury 
should be instructed on the particular theory applicable to the 
case and that the jury must find the elements of the particular 
theory beyond a reasonable doubt. See Ill. Pattern Jury Instr. 
8.02.13 

                                                 
13 The jury instructions for aggravated kidnapping also presuppose charg‐

ing a particular theory of kidnapping. See Ill. Pattern Jury. Instr. 8.04, com‐
mittee note (“The underlying offense of kidnapping can be committed in 
one of three ways: (1) secret confinement (see Section 10‐1(a)(1)); (2) car‐
rying another by force or threat of imminent force (see Section 10‐1(a)(2)); 
or  (3)  inducing  travel  by  deceit  or  enticement  (see  Section  10‐1(a)(3)). 
When the defendant is charged under Section 10‐1(a)(1), give this instruc‐
tion and Instruction 8.05. When the defendant is charged under Section 10‐
1(a)(2), give this instruction and Instruction 8.05A. When the defendant is 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                           57

   Use  of  the  Shepard  documents,  as  opposed  to  looking 
merely to the elements in the statute, does not help the gov‐
ernment. The relevant Shepard documents, here the charging 
documents and the jury instructions, do not establish which 
“theory”  of  kidnapping  Defendants  were  alleged  to  have 
committed. 
      The district court instructed the jury: 
           Under Illinois law, a person commits the offense of 
           kidnapping when he or one for whose conduct he is 
           legally  responsible,  one,  knowingly  and  secretly 
           confines  the  individual  against  his  will,  or,  two, 
           knowingly and by force or threat of imminent force 
           carries the individual from one place to another with 
           intent secretly to confine that person against his will 
           or, three, knowingly and by deceit or enticement in‐
           duces  another  person  to  go  from  one  place  to  an‐
           other place with intent secretly to confine the person 
           against his will.” 

(Trial Tr., vol. 30B, 5448.) 
    Under that instruction, there is no way to determine that 
Defendants were convicted of an offense that “has as an ele‐
ment  the  use,  attempted  use,  or  threatened  use  of  physical 
force” where there are alternative means of satisfying the kid‐
napping  offense—e.g.,  by  deceit  or  enticement—that  do  not 
require the use of force. When a jury is instructed on alterna‐
tive theories of guilt, one of which is legally invalid, and re‐
turns a general verdict—as it did here—a plain error occurs. 
Yates v. United States, 354 U.S. 298, 318–327 (1957), overruled on 

                                                 
charged  under  Section  10‐1(a)(3),  give  this  instruction  and  Instruction 
8.05B.” (emphasis added)). 
58           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

other grounds by Burks v. United States, 437 U.S. 1 (1978); see also 
Hurlburt, 2016 WL 4506717, at *3 (“[P]lain‐error review asks 
whether  the  error  is  ‘plain’  at  the  time  of  appellate  re‐
view … .”) 
    But even a jury‐instruction error of constitutional dimen‐
sion is subject to the familiar requirement that the error have 
harmed  the  defendant.  See  Skilling  v.  United  States,  561  U.S. 
358, 414 (2010) (noting that a jury instruction error of the Yates 
variety is subject to harmless‐error review); Hedgpeth v. Pulido, 
555 U.S. 57, 60 (2008) (same). In other words, to constitute re‐
versible error, the plain error must have affected the defend‐
ant’s substantial rights such that there is a reasonable proba‐
bility that but for the error the outcome of the trial would have 
been different. Molina‐Martinez v. United States, 136 S. Ct. 1338, 
1343  (2016);  United  States  v.  McGuire,  No.  15‐2071,  2016  WL 
4527557, at *2 (7th Cir. Aug. 30, 2016). The analysis “requires 
the  same  kind  of  inquiry”  as  harmless‐error  review,  except 
that the burden is on the defendant to show prejudice. United 
States v. Olano, 507 U.S. 725, 734 (1993). Defendants have not 
satisfied their heavy burden of showing that the error affected 
their substantial rights. United States v. Butler, 777 F.3d 382, 388 
(7th  Cir.  2015)  (calling  the  plain  error  test  “remarkably  de‐
manding”). 
    An error will not be a “plain error” calling  for appellate 
intervention, despite the lack of an objection, if the trial court 
or opposing party could have easily fixed the problem in re‐
sponse to a timely objection and the outcome was unlikely to 
have been different. See, e.g., United States v. Ridley, 826 F.3d 
437, 443 (7th Cir. 2016); United States v. Harvey, 484 F.3d 453, 
458 (7th Cir. 2007) (two issues); United States v. Tejeda, 476 F.3d 
471,  474–75  (7th  Cir.  2007).  A  timely  objection  here  would 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321               59

have allowed the government to propose more specific jury 
instructions  narrowing  the  kidnapping  theory  to  the  theory 
under Illinois law that includes “force or threat of imminent 
force,”  which  satisfies  the  elements  clause  in  section 
924(c)(3)(A). As we explain in the following paragraphs, if the 
jury  had  been  instructed  on  only  that  narrower  theory,  it 
would  still  have  convicted  Jorge,  Hector,  and  Sparkman  on 
counts 8 and 11 for using a firearm during a crime of violence. 
     Count 8 charged Defendants with kidnapping Avila and 
his family while carrying a firearm. Although the count 7 con‐
viction for the Avila kidnapping involved the disjunctive Illi‐
nois kidnapping jury instruction, Defendants have not shown 
a  reasonable  probability  that  the  outcome would  have  been 
different had the jury been instructed only under the Illinois 
kidnapping provision that has as an element the use or threat‐
ened  use  of  force.  Defendants  tried  to  kidnap  Avila  three 
times.  During  the  successful  attempt,  Defendants  carried 
guns and broke down Avila’s back door with a battering ram. 
Defendants ordered Avila’s family to stay in a back room and 
when they left, they warned Avila’s family that if they called 
the  police,  Defendants  would  return.  Avila  himself  testified 
that one Defendant ordered him to the ground and put a gun 
to Avila’s head during the kidnapping. Although Defendants 
relied in part on their police officer disguises to get the vic‐
tims’ to comply, to win on appeal, Defendants have to do more 
than show “any possibility, no matter how unlikely, that the 
jury could have convicted based exclusively on” a nonviolent 
prong of the Illinois kidnapping statute. United States v. Mar‐
cus, 560 U.S. 258, 263, 266–67 (2010) (internal quotation marks 
omitted). They have not done so. 
60             Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

    Count 11 charged Defendants with kidnapping Carranza 
while carrying a firearm. Again, the Illinois kidnapping stat‐
ute read to the jury does not necessarily have as an element 
the use or attempted use of force. As with count 8, however, 
Defendants have failed to show a reasonable probability that 
the  outcome  would  have  been  different  had  the  jury  been 
properly  instructed  that  the  kidnapping  be  committed  by 
force  or  threat  of  force.  The  only  testimony  about  the  Car‐
ranza kidnapping came from Carranza himself. He testified 
that Defendants broke down his door, pointed a gun at him, 
and  ordered  him  to  get  on  the  floor.  As  Defendants  left  his 
house, they forced Carranza into a back room and told him 
that if he left they would shoot him. Because Carranza’s testi‐
mony had to have been the “sole basis for the jury’s verdict,” 
Defendants have not shown a reasonable probability that the 
outcome of the proceeding would have been different but for 
the error. See United States v. Cureton, 739 F.3d 1032, 1046 (7th 
Cir. 2014). 
    Because plain error is a difficult standard to meet and be‐
cause of the extensive evidence showing that the kidnappings 
at issue involved the use or threatened use of force, Defend‐
ants’  have  not  shown  that  there  is  a  reasonable  probability 
that the outcome of the proceeding would have been different 
with  a  proper  jury  instruction.  Accordingly,  we  affirm  De‐
fendants’ convictions under § 924(c)(3). 
      K. Consideration of Co‐Conspirators’ Sentences for Jorge 
   We  turn  now  to  the  sentencing  challenges.  Jorge  argues 
that  the  district  court  committed  a  procedural  error  in  sen‐
tencing him because it did not adequately address his argu‐
ment that there were “unwarranted sentence disparities” be‐
tween him and the sentences given to his co‐conspirators. 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                     61

   Because we are vacating Jorge’s sentence, we do not dwell 
on whether there was any error in the district court’s consid‐
eration  of  co‐conspirators’  sentences.  We  do,  however,  offer 
two brief clarifications. 
    On appeal, Jorge compares his sentence with those of the 
other  Defendants  who  went  to  trial  and  were  convicted.  To 
the extent  Jorge argues there was an unwarranted disparity 
between his sentence and Hector’s or Lewellen’s, the district 
court  could not  have erred by failing to consider those sen‐
tences, which had not yet been imposed at the time of Jorge’s 
sentencing. See United States v. Sanchez, 710 F.3d 724, 732–33 
(7th  Cir.  2013)  (no  error  in  not  considering  not‐yet‐imposed 
sentence of co‐defendant), vacated on other grounds by Sanchez 
v. United States, 134 S. Ct. 146 (2013). 
    We also wish to clarify that in considering whether there 
are  any  “unwarranted  sentence  disparities”  pursuant  to  18 
U.S.C. § 3553(a)(6), a district court may consider the sentences 
imposed on cooperating co‐conspirators. See United States v. 
Jones,  792  F.3d  831,  834–35  (7th  Cir.  2015).  But  the  rule  only 
prohibits sentence disparities that are unwarranted. It is within 
the district court’s discretion to determine whether the dispar‐
ity is warranted in light of the co‐conspirator’s cooperation. 
    L. Second or Subsequent § 924(c) Conviction 
   Next, Defendants Jorge, Hector, and Sparkman argue that 
the  district  court  erred  in  imposing  a  25‐year  consecutive 
mandatory minimum for a “second or subsequent” 21 U.S.C. 
§ 924(c) firearm offense because (1) the offenses were in the 
same indictment and (2) second or subsequent was found by 
the judge, not the jury. 
     
62            Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

      1. Same Indictment 
   Defendants  argued  to  the  district  court  that  it  could  not 
impose  a  second  or  subsequent  § 924(c)  conviction  because 
there  was  no  “interval  of  punishment”  between  the  two  of‐
fenses. The district court rejected that argument as foreclosed 
by our precedent. 
   We review the district court’s interpretation of § 924(c) de 
novo.  United  States  v.  Cureton,  739  F.3d  1032,  1040  (7th  Cir. 
2014).  Defendants  acknowledge,  however,  that  their  argu‐
ment is foreclosed by Deal v. United States, 508 U.S. 129, 134 
(1993). 
     Deal  rejected  the  argument  that  a  second  or  subsequent 
§ 924(c) conviction can only be imposed if the second firearm 
offense occurred after the first conviction. Id. at 131–34. There 
is  no  requirement  of  separate  indictments  or  an  interval  of 
punishment. We have reiterated that conclusion many times. 
See, e.g., United States v. Cheshier, 39 F. App’x 335, 336–37 (7th 
Cir. 2002); United States v. Luney, 17 F. App’x 424, 425 (7th Cir. 
2001).  Defendants  argue  that  Deal’s  holding  should  be  re‐
jected. They are free to ask the Supreme Court to do so. 
      2. Second or Subsequent Not Found by Jury 
    Defendants did not argue to the district court that second 
or subsequent had to be found by the jury. Therefore, we re‐
view for plain error. United States v. Kirklin, 727 F.3d 711, 717 
(7th Cir. 2013). 
    There was no  error, however, because Defendants’ argu‐
ment is foreclosed by Almendarez‐Torres v. United States, which 
held that recidivism is not an “element” of an offense, and so 
it need not be found by a jury. 523 U.S. 224, 244–47 (1998).  
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                 63

    We have previously “recognize[d] that there is some ten‐
sion  between  Alleyne  and  Almendarez‐Torres,”  but  we  leave 
that tension “for the Supreme Court to resolve.” United States 
v. Lomax, 816 F.3d 468, 477–78 (7th Cir. 2016). 
   M. Alleyne Error: “Brandish” Not Found By Jury 
    We turn to the final argument on appeal. In light of Alleyne 
v. United States, 133 S. Ct. 2151 (2013), Defendants Jorge, Hec‐
tor, and Sparkman argue that they were improperly subjected 
to a 7‐year mandatory minimum on count 8 for brandishing a 
firearm where the jury only convicted them of using or carry‐
ing a firearm. We agree. 
     Hector and Jorge raised this argument to the district court 
in  anticipation  of  Alleyne,  preserving  de  novo  review.  Lomax, 
816 F.3d at 477. Sparkman, however, did not raise the issue, 
triggering review for plain error. Cureton, 739 F.3d at 1045. 
    Alleyne  held  that  because  a  finding  of  brandishing  in‐
creases the mandatory minimum, it is an “element” of the of‐
fense that must be found by the jury. 133 S. Ct. at 2155, 2162–
63. There is no doubt that it was error under Alleyne to impose 
a  mandatory  minimum  of  7  years  for  “brandishing”  where 
the jury only convicted of “use,” which has a 5‐year manda‐
tory minimum. 
   But the government argues that the Alleyne error does not 
constitute a miscarriage of justice (or is harmless) because it is 
“highly  unlikely  a  jury  would  have  convicted  on  a  § 924(c) 
count but acquitted [the defendant] of brandishing.” Cureton, 
739 F.3d at 1045–46. We disagree. 
   “Brandish” means to “display all or part of the firearm, or 
otherwise make the presence of the firearm known to another 
person,  in  order  to  intimidate  that  person.”  18  U.S.C. 
64           Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

§ 924(c)(4). The government relies on the testimony of Flores 
and Avila to establish that the guns were brandished. 
    Flores  testified  that  he,  Sparkman,  Jorge,  and  Hector 
planned to raid Avila’s home dressed as police officers. Flores 
testified  that  he  and  Hector  “brought  the  guns”  and  “had 
[their] guns drawn while [Sparkman] broke the door down.” 
(Trial Tr. 2130.) While outside Avila’s door, there were no peo‐
ple  to intimidate. It  is unclear from  Flores’s  testimony  what 
the group did with the guns after they entered the house and 
found Avila’s family. We cannot say that this testimony estab‐
lishes that Defendants displayed the firearm in order to intim‐
idate another person, especially in light of the fact that Flores 
testified that they used their authority as “police officers”—
not their firearms—to ensure the victims’ compliance. 
    The government also relies on Avila’s testimony that after 
he heard his daughter scream, he went upstairs, and a man 
“put a gun to [his] head.” (Trial Tr. 3837.) Avila identified this 
assailant in a photo array as Sparkman, but he did not identify 
Sparkman at trial. We think this case is distinguishable from 
Cureton. In Cureton, the only testimony presented as to the ex‐
istence of guns was that the defendant “put the gun up to [the 
witness’s] head.” 739 F.3d at 1046. The jury convicted the de‐
fendant of a § 924(c) offense on that testimony alone. Id. In this 
case, however, we have overwhelming testimony from Flores 
that establishes that Defendants carried guns, but only limited 
evidence of brandishing—the testimony from Avila who did 
not identify the assailant at trial. For that reason, we cannot 
reliably say it is highly unlikely the jury could have convicted 
of use but acquitted of brandishing. 
    The  government  also  argues  that  any  error  “had  abso‐
lutely  no  effect”  on  Hector’s  and  Jorge’s  sentences  because 
Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321                            65

they  were  sentenced  above  the  mandatory  minimum.  See 
United States v. Bethany, 569 F. App’x 447, 452 (7th Cir. 2014). 
We disagree. Hector and Jorge were both subject to an advi‐
sory guideline range of life, but the district court did not give 
either  of  them  a  life  sentence,  instead  choosing  to  depart 
downward significantly. 
    For Jorge, the district court departed downward from the 
guidelines range of life to 28 years and then imposed the 7‐
year and 25‐year consecutive mandatory minimums, for a to‐
tal term of imprisonment of 60 years. For Hector, the district 
court departed downward from life to 18 years and then im‐
posed  the  consecutive  7‐year  and  25‐year  mandatory  mini‐
mums, for a total term of 50 years’ imprisonment. Because the 
mandatory minimum of 7 years went into the district court’s 
determination of their ultimate sentences, we cannot say that 
the Alleyne error was harmless. 
    We note that this case is unusual because it is not often that 
the guidelines range is only life imprisonment. It appears that 
what the district court did, in effect, was treat the mandatory 
minimum as a lower bracket for purposes of deciding what 
sentence to give Defendants and then sentenced them in be‐
tween 42 years and life.14 For that reason, too, we cannot say 
that  lowering  the  mandatory  minimum  by  2  years  would 
have “absolutely no effect” because the district court would 
be considering a range of 40 years to life. Therefore, Jorge and 
                                                 
14 That fact distinguishes this case from those where the mandatory mini‐

mum was originally below the guidelines range, the guidelines range does 
not  change,  and  the  district  court  thought  a  within‐guidelines  sentence 
was appropriate. See United States v. Bethany, 569 F. App’x 447, 452 (7th 
Cir. 2014). In such an instance, lowering the mandatory minimum would 
not affect the district court’s choice of a within‐guidelines sentence. 
66          Nos. 12‐3680, 12‐3683, 12‐3747, 13‐1374 & 13‐2321 

Hector are entitled to resentencing in light of this Alleyne er‐
ror. 
    Finally,  with  respect  to  Sparkman,  the  mandatory  mini‐
mum had an enormous effect on his sentence because he was 
sentenced to the mandatory minimum. The district court ex‐
pressed distress at the length of the sentence, noting: “I think 
the  sentence  provided  by  the  mandatory  minimums  in  this 
case is … in my view it’s excessive.” (Sparkman Sent. Tr. 17.) 
Therefore, we find  that the Alleyne error was plain, affected 
his substantial rights, and the failure to correct it could result 
in a miscarriage of justice. 
   Accordingly, Defendants Hector, Jorge, and Sparkman are 
entitled  to  resentencing  with  the  mandatory  minimum  on 
count 8 reduced to 5 years. 
                        III. CONCLUSION 
    For  the  reasons  set  forth  above,  we  AFFIRM  the  convic‐
tions  of  all  Defendants.  We  VACATE  the  sentences  of  Tony 
Sparkman, Jorge Uriarte, and Hector Uriarte on count 8 and 
REMAND for resentencing consistent with this opinion.